Exhibit 10.3

LEASE AGREEMENT

Between

CS/FEDERAL DRIVE AB LLC

as Landlord

and

QUANTUM CORPORATION

as Tenant

Dated as of February 6, 2006

(Building B -- 10205 Federal Drive, Colorado Springs, Colorado)

--------------------------------------------------------------------------------




BASIC LEASE INFORMATION

Date of Lease:

                                      

February 6, 2006

 

Landlord:

CS/Federal Drive AB LLC

 

Tenant:

Quantum Corporation

 

Commencement Date:

February 6, 2006

 

Lease Expiration Date: 

(i) As to Space 1, February 28, 2021, subject to the Renewal Terms, and (ii) as
to Space 2, February 28, 2013, subject to the Space 2 Special Renewal Term and,
if the Space 2 Special Renewal Term shall have been timely exercised, the
Renewal Terms.

 

Premises Conversion Date:

February 28, 2013, unless the Space 2 Special Renewal Term shall have been
timely exercised, in which case there shall be no Premises Conversion Date (and
all of the provisions of this Lease that are to apply only from and after the
Premises Conversion Date shall be inapplicable). 

 

Building:

Building located at 10205 Federal Drive, Colorado Springs, Colorado containing
approximately 92,985 rentable square feet, commonly known as “Building B”.

 

Campus:

The land, buildings and improvements located at 10125, 10205 and 10285 Federal
Drive, Colorado Springs, Colorado.  The building located at 10125 Federal Drive
contains approximately 191,181 rentable square feet and is commonly known as
“Building A”.  The building located at 10285 Federal Drive contains
approximately 122,041 rentable square feet and is commonly known as “Building
C”. 

 

Lot:

The land on which Building A and Building B are located, as more particularly
described in Exhibit A-2.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Space 1:

A portion of the Building containing 49,466 rentable square feet, as shown on
Exhibit A‑3 annexed hereto.

 

Space 2:

A portion of the Building containing 43,519 rentable square feet, as shown as
Exhibit A‑4 annexed hereto. 

 

Fixed Rent: 

 

Space 1:

        

Lease Year

   

Period

   

Annual Fixed Rent

   

Monthly Fixed Rent

 

1

2/06/06 - 2/28/07

$535,232

$44,602.67

 

2

3/01/07 - 2/29/08

$545,937

$45,494.72

 

3

3/01/08 - 2/28/09

$556,855

$46,404.61

 

4

3/01/09 - 2/28/10

$567,992

$47,332.71

 

5

3/01/10 - 2/28/11

$579,352

$48,279.36

 

Space 2:

        

Lease Year

   

Period

   

Annual Fixed Rent

   

Monthly Fixed Rent

 

1

2/06/06 - 2/28/07

$524,677

$43,723.08

 

2

3/01/07 - 2/29/08

$535,171

$44,597.55

 

3

3/01/08 - 2/28/09

$545,874

$45,489.50

 

4

3/01/09 - 2/28/10

$556,791

$46,399.29

 

5

3/01/10 - 2/28/11

$567,927

$47,327.27

 

 

For each Lease Year during the Term commencing with the sixth (6th) Lease Year,
Fixed Rent per annum for Space 1 and Space 2, as applicable, shall be increased
each Lease Year above the Fixed Rent per annum for the immediately prior Lease
Year for Space 1 or Space 2, as applicable, by an amount equal to the aggregate
percentage increase in the CPI (hereinafter defined) from the first day of the
prior Lease Year through the last day of the prior Lease Year, using the CPI on,
or closest to, the first day of the prior Lease Year as the base index and the
CPI on, or closest to, the last day of the last month of the prior Lease Year as
the comparative index, but in no event shall the Fixed Rent for each such
successive Lease Year be less than the Fixed Rent per annum payable for Space 1
or Space 2, as the case may be, the prior Lease Year.  For purposes of the
calculation of Fixed Rent, in the event the aggregate percentage increase in the
CPI

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

for any period of calculation shall be a negative number, the aggregate
percentage increase in the CPI for such period shall be deemed to be zero, such
that the Fixed Rent per annum for such new Lease Year shall remain the same as
for the immediately prior Lease Year. 

 

 

Until such time as the aggregate percentage increase in the CPI shall have been
determined by Landlord for the applicable new Lease Year, Tenant shall continue
paying Fixed Rent in the per annum amount for the immediately prior Lease Year,
and Tenant shall pay Landlord the amount of any deficiency in Fixed Rent
payments within fifteen (15) days after notice from Landlord to Tenant of the
applicable percentage increase in the CPI and Fixed Rent calculation for the new
Lease Year.

 

Space 2 Special Renewal Term:

Solely as to Space 2, one (1) period of eight (8) years following the initial
seven (7) year term for Space 2.

 

Renewal Terms:

(x) Solely as to Space 1 if the Space 2 Special Renewal Term shall not have been
timely exercised or (y) as to Space 1 and Space 2 (and the balance of the
“Premises”) jointly and not severally if the Space 2 Special Renewal Term shall
have been timely exercised, three (3) consecutive periods of five (5) years each

 

Landlord’s Wire Transfer Address:

Wachovia Bank, NA
ABA # 053-000-219
Acct Name-  Incoming wire account
Acct # 50775-94-01-1216
Ref Loan # (must be included on wire)-       502854498

 

Fixed Rent Payment due on Commencement Date

Space 1:  $36,637.90

 

 

Space 2: $35,915.39

 

 

Total:     $72,553.29

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Related Leases:

(i) Lease Agreement originally between Landlord (or its affiliate), as landlord,
and Tenant, as tenant, of even date herewith pertaining to all or a portion of
Building A and the land on which it is located and (ii) Lease Agreement
originally between Landlord (or its affiliate), as landlord, and Tenant, as
tenant, of even date herewith pertaining to all or a portion of Building C and
the land on which it is located, as the same may be amended, modified or
assigned from time to time.

 

 

--------------------------------------------------------------------------------

THIS LEASE AGREEMENT, is made and entered into as of the date set forth in the
Basic Lease Information (this lease agreement, together with all amendments and
supplements hereto, this “Lease”), by and between CS/Federal Drive AB LLC, a
Delaware limited liability company, having an address at c/o Cushman & Wakefield
Net Lease Trust, Inc., 51 West 52nd Street, New York, NY  10012 (together with
any successor or assigns, hereinafter called the “Landlord”) and Quantum
Corporation, a Delaware corporation, having an address at 1650 Technology Drive,
Suite 800, San Jose, CA 95110 (together with any successor or assign permitted
by this Lease, hereinafter collectively called the “Tenant”).

1.  DEFINITIONS

Capitalized terms used herein shall have the following meanings for all purposes
of this Lease and shall be equally applicable to both the singular and plural
forms of the terms herein defined.

“Additional Rent” means all amounts, liabilities and obligations, other than
Fixed Rent, that Tenant assumes or agrees to pay under this Lease to Landlord or
others.

“Affiliates” means Persons (other than individuals) controlled by, controlling,
or under common control with Tenant.

“Alternative Credit Rating Agency” means if either or both of S&P and Moody’s no
longer exist or no longer assign Credit Ratings, such other nationally
recognized statistical credit rating agency designated by Landlord, acting in
its sole, but good faith, discretion.

“Basic Lease Information” means the page(s) preceding this Lease, which are
hereby incorporated by reference.

“Building” is defined and shall have the meaning specified in the Basic Lease
Information.

“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, or (ii) a day on which banking institutions in Denver, Colorado are
obligated or authorized by law or executive action to be closed to the
transaction of normal banking business.

“Business Hours” is defined in paragraph 8(c) of this Lease.

“Campus” is defined and shall have the meaning specified in the Basic Lease
Information.

“Campus Operating Expenses” is defined in paragraph 29 of this Lease.

“Casualty” shall mean any damage or destruction caused to the Premises by any
reason, including fire.

“Casualty Repair” is defined in paragraph 10(a) of this Lease.

“Casualty Termination Date” is defined in paragraph 10(d) of this Lease.

--------------------------------------------------------------------------------

“Casualty Threshold” is defined in paragraph 10(d) of this Lease.

“Claims” shall mean Liens (including lien removal and bonding costs),
liabilities, obligations, damages, losses, demands, penalties, assessments,
payments, fees of Mortgagee, fines, claims, actions, suits, judgments,
settlements, costs, expenses and disbursements (including legal fees incurred
and expenses and costs of investigation and environmental remedial action) of
any kind and nature whatsoever.

“Commencement Date” is defined and shall have the meaning specified in the Basic
Lease Information.

“Corporate Control Criteria” means Transferee has a Credit Rating of both “BB-”
or higher from S&P and “B2” or higher from Moody’s, in each case for the
twenty-four (24) consecutive calendar month period prior to a Permitted Transfer
and as of the date of the Permitted Transfer. 

“Corporate Control Event” means any of the following: (i) a merger or
consolidation of Tenant with or into another entity, (ii) the sale of all or
substantially all the assets of Tenant to any party, (iii) any one Person
acquiring 50% or more of publicly traded common stock, voting securities or
economic benefits and burdens (including distributions) of Tenant within any
twelve month period, or (iv) a change in 50% or more of Tenant’s Board of
Directors in any 12 month period.

“CPI” means the Consumer Price Index for “All Urban Consumers (CPI-U) for the
U.S. City Average for All Items”  (1982-84 = 100) published monthly by the
United States Department of Labor, Bureau of Labor Statistics.  If the Bureau of
Labor Statistics changes the base period for computing the CPI or otherwise
revises the manner in which the CPI is determined, an adjustment shall be made
in the revised index which would produce results equivalent, as nearly as
possible, to those which would be obtained hereunder if the CPI were not so
revised.  If the CPI becomes unavailable because publication is discontinued or
otherwise, there shall be substituted therefor a comparable index, reasonably
designated by Landlord, based upon changes in the cost of living or the
purchasing power of the consumer dollar, published by an agency of the federal
government or in the absence thereof, by a nationally recognized financial
reporting service.

“Credit Rating” means the senior unsecured debt rating issued by S&P and Moody’s
or if either or both no longer exist or no longer issue ratings then, for either
or both as so applicable, an Alternative Credit Rating Agency. All references to
specific levels of a Credit Rating mean such rating with a “stable” or
“positive” outlook, but not a “negative” outlook or “on watch” associated with
such rating.

“Environmental Laws” is defined in paragraph 26(b) of this Lease.

“Equipment” means the equipment necessary for the operation, maintenance or
repair of the Improvements, all of which are owned by Landlord, including,
without limitation, those items listed on Exhibit B-1.

2

--------------------------------------------------------------------------------

“Event of Default” is defined in paragraph 15 of this Lease.

“Event of Force Majeure” is defined in paragraph 30(m) of this Lease.

“Fair Market Rental Value of the Premises” shall mean the rent that would be
paid by a willing tenant and accepted by a willing landlord in an arm length’s
lease of the Premises in which neither party is under any compulsion to lease,
but without consideration of any concessions, allowances  or other inducements
then normally being offered to prospective tenants.  Fair Market Rental Value
shall be determined by the appraisal process set forth in Exhibit E.

“Fixed Rent” is defined in paragraph 5 of this Lease.

“Hazardous Materials” is defined in paragraph 26(b) of this Lease.

“Imposition” means the various taxes and other charges referred to in paragraph
6 of this Lease and the present and future governmental laws and regulations
more specifically described in paragraph 6(b) of this Lease.

“Improvements” means all of the buildings (including the Building), structures,
improvements, equipment, and all building fixtures therein (including parking
areas, and driveways) now or hereafter located on the Land, other than and
specifically excluding Tenant’s Trade Fixtures.

The words “include”, “includes”, “including” and any other derivation of
“include” means “including but not limited to” unless specifically set forth to
the contrary.

“Indemnified Partner” is defined in paragraph 26(c) of this Lease.

“Initial Appraiser” is defined in Exhibit E of this Lease.

“Initial Valuation” is defined in Exhibit E of this Lease.

“Land” means the title and interest of Landlord in and to the parcel(s) of real
estate described on the sketch plan attached as Exhibit A-1 hereto, and any land
lying in the bed of any existing dedicated street, road or alley adjoining
thereto, all strips and gores adjoining thereto, and all rights, ways,
easements, privileges and appurtenances thereunto belonging.

“Landlord” is defined in the first paragraph of this Lease.

“Lease” is defined in the first paragraph of this Lease.

“Lease Expiration Date” is defined and shall have the meaning specified in the
Basic Lease Information.

“Lease Year” or “Lease Years” shall mean each twelve (12) month period beginning
on the first day of the calendar month immediately following the month in which
the Commencement Date occurs and each twelve (12) month period thereafter
beginning on the anniversary of the first day of the calendar month immediately
following the month in which the

3

--------------------------------------------------------------------------------

Commencement Date occurs; provided, however, the first “Lease Year” shall
include the number of days from the Commencement Date through the last day of
the calendar month in which the Commencement Date occurs.

“Legal Requirements” is defined in paragraph 12 of this Lease.

“Lien” shall mean any lien, mortgage, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement that has
the practical effect of creating a security interest, including any arising
under any conditional sale agreement, capital lease or other title retention
agreement.

“Lot” is defined and shall have the meaning specified in the Basic Lease
Information.

“Lot Operating Expenses” is defined in paragraph 29 of this Lease.

“Moody’s” means Moody’s Investors Services, Inc. and its successors.

“Mortgage” shall mean a mortgage, deed to secure debt, deed of trust or other
security instrument of like nature or any ground or underlying lease or other
document of like nature on all or any portion of the Premises given by Landlord
to a third party.

“Mortgagee” shall mean any holder of a Mortgage with respect to the Premises or
any part thereof.

“Net Casualty Proceeds” shall mean the compensation and/or insurance payments
net of the reasonable expenses of collecting such amounts incurred by Landlord,
any Mortgagee, or Tenant, and received by any Mortgagee, Landlord or Tenant in
respect of any portion of the Premises by reason of and on account of a fire or
other Casualty.

“Operating Expenses” is defined in paragraph 29 of this Lease.

“Operating Statement” is defined in paragraph 29 of this Lease.

“Operating Year” is defined in paragraph 29 of this Lease.

“Other Taxes” is defined in paragraph 6(b) of this Lease.

“Overdue Rate” means the greater of: (x) ten percent (10%) per annum or (y) the
sum of five percent (5%) plus the prime interest rate as reported from time to
time in The Wall Street Journal, but in any event, if lower, the maximum annual
interest rate allowed by law for business loans (not primarily for personal,
family or household purposes); provided, however, if The Wall Street Journal is
no longer in existence or ceases to publish such information, Landlord shall use
the prime interest rate as reported in a comparable publicly available
publication selected by Landlord in its sole, but good faith, discretion.

“Overtime Service” is defined in paragraph 8(c) of this Lease.

“Permitted Encumbrances” means:

4

--------------------------------------------------------------------------------

(a) Any of the following, which are not yet due and payable at the time in
question: liens for water, sewer, and other utility services; taxes, assessments
and other governmental charges (whether federal, state, local or foreign);

(b) The easements, rights-of-way, encroachments, encumbrances, restrictive
covenants or other matters affecting the title to the Premises or any part
thereof set forth on Exhibit C attached hereto;

(c) Any Subordination, Non-Disturbance, and Attornment Agreement(s) recorded or
otherwise, which are provided to Tenant in accordance with paragraph 17 of this
Lease or as otherwise entered into by and among Landlord, Tenant, and any
Mortgagee;

(d) Liens for taxes (whether federal, state, local or foreign) attributable to
any taxable period whether before or on or after the Commencement Date which are
being contested in good faith in accordance with the terms of this Lease by
Tenant and for which Tenant has established adequate reserves with Landlord; and

(e) This Lease and the rights, privileges and entitlements of Tenant hereunder.

“Permitted Transfer” is defined in paragraph 25 of this Lease.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, trustee(s) of a
trust, unincorporated organization, or government or governmental authority,
agency or political subdivision thereof.

“Premises” is defined in paragraph 2(a) of this Lease.

“Premises Conversion Date” is defined and shall have the meaning specified in
the Basic Lease Information. 

“Primary Term” is defined in paragraph 4 of this Lease. 

“Proceeds Trustee” shall mean a federally insured bank or trust company
designated by Landlord, subject to the prior written approval of Tenant, such
approval not to be unreasonably withheld, delayed, or conditioned; provided,
however, if a Mortgage encumbers the Premises, the Mortgagee hereunder may, at
its option, be appointed Proceeds Trustee for so long as such Mortgage remains
outstanding.

“Prohibited Alterations” is defined in paragraph 23(a) of this Lease.

“Property Taxes” is defined in paragraph 6(a) of this Lease.

“Related Lease(s)” is defined and shall have the meaning specified in the Basic
Lease Information.

“Rent” means Fixed Rent and Additional Rent.

“Renewal Term(s)” is defined in paragraph 4 of this Lease.

5

--------------------------------------------------------------------------------

“Restoration Fund” is defined in paragraph 10 of this Lease.

“Rules and Regulations” is defined in paragraph 3(d) of this Lease. 

“S&P” means Standard & Poor’s Rating Service and its successors or assigns.

“Site Assessments” is defined in paragraph 26(d) of this Lease.

“Site Reviewers” is defined in paragraph 26(d) of this Lease.

“Space 1” is defined and shall have the meaning specified in the Basic Lease
Information.

“Space 2” is defined and shall have the meaning specified in the Basic Lease
Information.

“Subordination, Non-Disturbance and Attornment Agreement” is defined in
paragraph 17(a) of this Lease.

“Tenant” is defined in the first paragraph of this Lease.

“Tenant’s Campus Share” shall mean a fraction, (i) the numerator of which is the
rentable area of the space then constituting the Premises in the Building
(presently 92,985 square feet) and (ii) the denominator of which is the rentable
area of all buildings located on the Campus (presently 406,207 square feet). 
Accordingly, the Tenant’s Campus Share as of the Commencement Date is 22.9%.

“Tenant’s Lot Share” shall mean a fraction, (i) the numerator of which is the
rentable area of the space then constituting the Premises in the Building
(presently 92,985 square feet) and (ii) the denominator of which is the rentable
area of Buildings “A” and “B” on the Lot (presently 284,166 square feet). 
Accordingly, Tenant’s Lot Share as of the Commencement Date is 32.72%.

“Tenant’s Trade Fixtures” means (i) the items of unaffixed tangible personal
property of Tenant and (ii) trade fixtures of Tenant that are located on the
Premises on the Commencement Date and specifically listed on Exhibit B-2 hereto,
together with items of tangible personal property and trade fixtures owned by
Tenant brought on to the Premises following the Commencement Date and which are
easily movable and not affixed to the Premises, but specifically excluding the
Equipment.

“Term” means the Primary Term and any Renewal Terms.

“Termination Date” is defined in paragraph 14 of this Lease.

“Third Appraiser” is defined in Exhibit E of this Lease.

“Third Valuation” is defined in Exhibit E of this Lease.

6

--------------------------------------------------------------------------------

“Transferee” is defined in paragraph 25(a) of this Lease.

“Treasury Rate” means the yield to maturity of a debt obligation of the United
States Treasury having a maturity date closest to but not earlier than the
then-existing remaining Term of the Lease and, if more than one have been issued
with such maturity date, then using the debt obligation first issued on or
closest to the date of any termination by Landlord under this Lease.

“Valuation Notice” is defined in Exhibit E of this Lease.

“Valuation Period” is defined in Exhibit E of this Lease.

2.  DEMISE OF PREMISES; QUIET ENJOYMENT

(a) Landlord hereby demises and leases to Tenant and Tenant hereby leases and
rents from Landlord the Premises, IN ITS “AS IS” CONDITION, SUBJECT TO (A) THE
EXISTING STATE OF TITLE (INCLUDING, WITHOUT LIMITATION, PERMITTED ENCUMBRANCES),
(B) THE RIGHTS OF PARTIES IN POSSESSION,(C) ANY STATE OF FACTS WHICH AN ACCURATE
SURVEY OR PHYSICAL INSPECTION OF THE PREMISES MIGHT SHOW, AND (D) ALL APPLICABLE
LEGAL REQUIREMENTS (AS HEREINAFTER DEFINED), INCLUDING, WITHOUT LIMITATION, ANY
VIOLATIONS OF LEGAL REQUIREMENTS WHICH MAY EXIST ON THE DATE HEREOF (AND WITHOUT
EXPRESS OR IMPLIED REPRESENTATION, WARRANTY OR COVENANT OF LANDLORD WHATSOEVER
WITH RESPECT TO THE PREMISES (OR ANY PART THEREOF) OR THE VALUE, HABITABILITY,
DESIGN, OPERATION, QUALITY, REPAIR OR FITNESS OF THE PREMISES FOR A PARTICULAR
USE, OR TITLE THERETO, OR PERMITTED USES, ALL SUCH WARRANTIES BEING HEREBY
DISCLAIMED BY LANDLORD AND WAIVED AND RENOUNCED BY TENANT), AND LANDLORD SHALL
NOT BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR THE FAILURE OF
THE PREMISES, OR ANY PARTY THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT.  Prior
to the Premises Conversion Date, the “Premises” consists of collectively,
Landlord’s interest in the Land, the Equipment, the Improvements, together with
any easements, rights, and appurtenances in connection therewith or belonging to
said Land and Improvements.  From and after the Premises Conversion Date, the
“Premises” shall consist solely of Space 1.  The Premises is part of the Lot and
the Campus.  For the avoidance of doubt, Tenant’s obligations and covenants with
respect to “Premises” under this Lease (including, without limitation, in
respect of Property Taxes, Other Taxes and Operating Expenses), includes,
without limitation, all obligations and covenants relating to the Lot and/or the
Campus as a whole which are allocable to the Premises.  No easement for light,
air or view is included with or appurtenant to the Premises. The foregoing
disclaimer in this paragraph 2(a) has been negotiated by Landlord and Tenant,
each being represented by independent counsel, and is intended as a complete
negation of any representation, warranty or covenant by Landlord, express or
implied, with respect to the condition, quality, repair, or fitness of the
Premises for a particular use, or title thereto, or permitted uses. Tenant
shall, in no event, have any recourse against Landlord for any defect in or
exception to title to the Premises. 

7

--------------------------------------------------------------------------------

(b) From and after the Premises Conversion Date: 

(i) Tenant shall have, as appurtenant to the Premises, the non-exclusive right
to use, and permit its invitees to use in common with others, to the extent the
same service Space 1 as of the Premises Conversion Date, public or common
lobbies, hallways and the loading platform(s) of the Building and common
roadways, driveways and walkways necessary for access to the Building, and if
the portion of the Premises on any floor includes less than the entire floor,
the common toilets, corridors and lobby of such floor; but such rights shall
always be subject to the Rules and Regulations from time to time established by
Landlord pursuant to paragraph 3(d) and to the right of Landlord to designate
and change from time to time areas and facilities so to be used.  Landlord shall
have the right at any time without thereby creating any actual or constructive
eviction or incurring any liability to Tenant therefor, and without abatement in
Rent, to change the arrangement or location of lobbies, entrances, passageways,
doors, doorways, Building links, stairways, elevators, corridors and other like
portions of the Building outside of the Premises, provided that such change does
not materially interfere with Tenant’s access to the Premises. 

(ii) Excepted and excluded from the Premises are the ceiling, floor, perimeter
walls and exterior windows (except the inner surface of each thereof), and any
space in the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, but the
entry doors (and related glass and finish work) to the Premises are a part
thereof.  Landlord shall have the right to place in the Premises (but in such
manner as to reduce to a minimum interference with Tenant’s use of the Premises)
interior storm windows, sun control devices, utility lines, equipment, stacks,
pipes, conduits, ducts and the like.  In the event that Tenant shall install any
hung ceilings or walls in the Premises, Tenant shall install and maintain, as
Landlord may require, proper access panels therein to afford access to any
facilities above the ceiling or within or behind the walls.

(iii) Tenant shall also have the right (subject to the Rules and Regulations
established pursuant to paragraph 3(d) and subject to paragraph 25) to use
without charge therefor during the initial Lease Term on a non-exclusive,
unreserved basis and in common with use by other tenants, subtenants and
invitees of the Campus, parking spaces in the parking areas located on the Land
in an amount which shall equal no more than the number of parking spaces
required to be provided with respect to the Premises by applicable zoning
regulations for the then actual and permitted use(s).  The parking privileges
granted herein are non-transferable except to an assignee or subtenant permitted
pursuant to paragraph 25.  Further, Landlord assumes no responsibility
whatsoever for loss or damage due to fire, theft or otherwise to any
automobile(s) parked on the Lot or elsewhere or to any personal property
therein, however caused, and Tenant covenants and agrees, upon request from
Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability.  Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.

(c) Tenant hereby, agrees that the execution and delivery by Tenant of this
Lease, shall, without further act, constitute the irrevocable acceptance by
Tenant of the Premises.  Landlord covenants with Tenant that, upon the payment
of the Fixed Rent and Additional Rent and the performance of all the terms of
this Lease to be performed by Tenant, Tenant shall, at all times during the
Term, peaceably and quietly enjoy the Premises without any disturbance from

8

--------------------------------------------------------------------------------

Landlord or from any Person claiming by, through, or under Landlord with respect
to matters arising from and after the first day of the Term.  Exercise by
Landlord of its rights to come upon the Premises as set forth in this Lease
shall not constitute a violation of this paragraph.  Tenant expressly waives and
releases Landlord from any common law or statutory covenant of quiet enjoyment. 

3.  USE; RULES AND REGULATIONS

(a) Tenant shall, subject to applicable Legal Requirements (as hereinafter
defined), including without limitation, zoning regulations, ordinances and
restrictions, and any recorded covenants, conditions, easements, agreements,
encumbrances or restrictions in the public records (including, without
limitation, those set forth on Exhibit C attached hereto), and subject to
applicable insurance requirements, use and occupy the Premises only for, to the
extent lawful, general and administrative offices, test labs, and manufacturing,
configuration and warehouse use, and for no other use or purpose.  Tenant shall
not use, suffer or permit the Premises, or any portion thereof, to be used by
Tenant, any third party or the public, as such, without restriction or in such
manner as might adversely affect Landlord’s title to or interest in the
Premises, or in such manner as might make possible a claim or claims of adverse
possession by the public, as such, or third Persons against Landlord’s title to
or interest in the Premises, or of implied dedication of the Premises, or any
portion thereof.  Tenant shall not commit or permit any waste of the Premises or
any part thereof. 

(b) Tenant shall not use, or suffer or permit the use of, or suffer or permit
anything to be done in or anything to be brought into or kept in or about the
Premises or the Building, the Lot or the Campus, or any part thereof which, in
the reasonable judgment of Landlord, shall in any way (i) impair or tend to
impair the appearance or reputation of the Building or the Campus or (ii) impair
or interfere with or tend to impair or interfere with any of the Building
services or the proper and economic heating, ventilation, cleaning, air
conditioning or other servicing of the Building or Premises, or with the use of
any of the other areas of the Building or Campus or occasion discomfort,
inconvenience or annoyance to, any of the other tenants or occupants of the
Building or the Campus.  Tenant shall not perform any act or carry on any
practice which may injure the Premises, or any other part of the Building, the
Lot or the Campus, or cause any offensive odors or loud noise or constitute a
nuisance or a menace to any other tenant or tenants or other persons in the
Building or Campus. 

(c) Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of property or liability insurance on the Premises
or the Property above the standard rate applicable to Premises being occupied
for the permitted uses described above; and Tenant further agrees that, in the
event that Tenant shall do any of the foregoing, Tenant (in addition to
Landlord’s other rights and remedies) will promptly pay to Landlord, on demand,
any such increase resulting therefrom, which shall be due and payable as
Additional Rent hereunder.

(d) Tenant shall abide by reasonable rules and regulations from time to time
established by Landlord or the owner of any other Building on the Campus ("Rules
and Regulations"), it being agreed that such Rules and Regulations will be
established and applied by Landlord in a non-discriminatory fashion, such that
all Rules and Regulations shall be generally applicable to other tenants, of
similar nature to the Tenant named herein, of the Building.  Landlord shall not

9

--------------------------------------------------------------------------------

be liable to Tenant for violation of the Rules and Regulations by any other
tenant or occupant of the Building, or persons having business with them.  In
the event that there shall be a conflict between such Rules and Regulations and
the provisions of this Lease, the provisions of this Lease shall control. 

4.  TERM

(a) The primary term of this Lease (the “Primary Term”) as to Space 1 shall be
for a period of approximately fifteen (15) years and as to Space 2 shall be for
a period of approximately seven (7) years, in each case, beginning on the
Commencement Date and ending on the applicable Lease Expiration Date.

(b) Unless the Term of this Lease shall have expired or been terminated pursuant
to any provision hereof, and so long as no Event of Default exists at the time
of exercise or on the date the Space 2 Special Renewal Term commences, Tenant
shall have the right to extend the Term solely with respect to Space 2 for one
(1) extension period of eight (8) years immediately following the initial seven
(7) year term as to Space 2 (a "Space 2 Special Renewal Term") upon the terms
and conditions set forth in this Section 4(b) such that, if so exercised, the
Term of the Lease as to Space 1 and Space 2 would become conterminous.  The
annual Fixed Rent for the Space 2 Special Renewal Term shall be the Fair Market
Rental Value of the Premises as of the first day of the Space 2 Special Renewal
Term, as determined pursuant to Exhibit E; provided, however, that
notwithstanding anything to the contrary herein, the Fixed Rent for Space 2
during each such Space 2 Special Renewal Term shall not be less than the Fixed
Rent payable by Tenant during the Lease Year immediately prior to the applicable
Renewal Term with respect to Space 2.  Except as otherwise provided in this
Lease, the Space 2 Special Renewal Term shall be upon the same terms, covenants
and conditions contained in this Lease.  If Tenant elects to exercise its right
to extend the Term for Space 2 for the Space 2 Special Renewal Term, Tenant
shall do so by notifying Landlord, in writing, of its election to exercise the
right on or before the date that is eighteen (18) months prior to the
commencement of such Space 2 Special Renewal Term, time being of the essence.

(c) Unless the Term of this Lease shall have expired or been terminated pursuant
to any provision hereof, and so long as no Event of Default exists at the time
of exercise or on the date such Renewal Term commences, Tenant shall have the
right to extend the Term solely with respect to Space 1 if the Space 2 Special
Renewal Term shall not have been timely exercised or, if the Space 2 Special
Renewal Term shall have been timely exercised, as to Space 1 and Space 2 and the
balance of the “Premises” jointly but not severally, for three (3) consecutive
extension periods of five (5) years each (each, a "Renewal Term," and,
collectively, the "Renewal Terms"), upon the terms and conditions set forth in
this Section 4(c).  The annual Fixed Rent for each Renewal Term shall be
ninety-five percent (95%) of the Fair Market Rental Value of the Premises as of
the first day of the Renewal Term in question, as determined pursuant to Exhibit
E; provided, however, that notwithstanding anything to the contrary herein, the
Fixed Rent of the Premises during each such Renewal Term shall not be less than
the Fixed Rent payable by Tenant during the Lease Year immediately prior to the
applicable Renewal Term with respect to Space 1 if the Space 2 Special Renewal
Term shall not have been timely exercised or, if the Space 2 Special Renewal
Term shall have been timely exercised, as to Space 1 and Space 2 and the balance
of the “Premises” jointly but not severally.  Except as otherwise provided in
this

10

--------------------------------------------------------------------------------

Lease, each Renewal Term shall be upon the same terms, covenants and conditions
contained in this Lease.  If Tenant elects to exercise its right to extend the
Term for a Renewal Term, Tenant shall do so by notifying Landlord, in writing,
of its election to exercise the right on or before the date that is eighteen
(18) months prior to the commencement of such Renewal Term, time being of the
essence.

5.  RENTAL

(a) Tenant shall pay to Landlord the following amounts as Rent for the Premises:

(i) During the Term of this Lease, Tenant shall pay to Landlord, as fixed
monthly rent, the amount of monthly fixed rent specified in the Basic Lease
Information (“Fixed Rent”).

(ii) Throughout the Term of this Lease, Tenant shall pay, as Additional Rent,
all other amounts of money and charges required to be paid by Tenant under this
Lease, whether or not such amounts of money or charges are designated Additional
Rent. As used in this Lease, “Rent” shall mean and include all Fixed Rent and
Additional Rent payable by Tenant in accordance with this Lease.

(b) It is the intention of Landlord and Tenant that the Fixed Rent payable by
Tenant to Landlord during the entire Term of this Lease shall be absolutely net
of all costs and expenses incurred in connection with the management, operation,
maintenance and repair of the Premises in accordance with this Lease except as
expressly provided in paragraph 9(b) of this Lease.  Except as expressly set
forth in paragraph 9(b) of this Lease, Landlord shall have no obligations or
liabilities whatsoever with respect to the management, operation, maintenance or
repair of the Premises during the Term of this Lease, and Tenant shall manage,
operate, maintain and repair the Premises in accordance with this Lease and
shall pay all costs and expenses incurred in connection therewith before such
costs or expenses become delinquent. Without limiting the generality of the
foregoing, throughout the entire Term of this Lease, Tenant shall pay, as
Additional Rent (either directly or as a reimbursement for Landlord’s costs
therefor as provided in paragraph 29 of this Lease), all (or, from and after the
Premises Conversion Date, the relevant proportionate share of, all) premiums for
all property and liability insurance covering the Premises required under this
Lease, all Property Taxes (as defined in paragraph 6(a)) and all Other Taxes (as
defined in paragraph 6(b)) that accrue during or are allocable to the Term of
this Lease, and for Property Taxes and Other Taxes, allocable for any period of
time prior to the Term of this Lease.  This paragraph 5(b) shall not limit
Landlord’s express obligations, if any, pursuant to paragraphs 8(c), 9(b), 10
and 14 of this Lease from and after the Premises Conversion Date. 

(c) Tenant shall pay all Fixed Rent to Landlord, in advance, on or before the
first day of each and every calendar month during the Term of this Lease (other
than the payment due on the Commencement Date which is due as set forth in the
Basic Lease Information) without notice, by wire transfer or other electronic
means (or otherwise so there are collected funds available to Landlord on the
due date). Interest at the Overdue Rate shall accrue on unpaid Fixed Rent from
the due date thereof to the date of actual payment. If the Fixed Rent is paid
after its due date, a late charge of five percent (5%) of the delinquent amount
shall be due and payable; provided, however, that no late charge shall be
imposed for the first late payment during the Term, if

11

--------------------------------------------------------------------------------

Tenant cures the delinquency within three (3) Business Days of its delinquency. 
Tenant shall pay to Landlord or the Person entitled thereto all Additional Rent
when due. Tenant shall pay all Rent to Landlord without notice, demand,
deduction or offset, in lawful money of the United States of America, to the
wire transfer address of Landlord specified in the Basic Lease Information, or
to such other accounts and/or Person or Persons or at such other place or places
as Landlord may from time to time designate in writing.  If Tenant fails to pay
any Additional Rent when due, Landlord shall have all rights, powers and
remedies provided for this Lease or by law or equity or otherwise in the case of
nonpayment of Fixed Rent.  In the event of any failure on the part of Tenant to
pay and discharge any Additional Rent as and when due, Tenant shall promptly pay
and discharge any fee, penalty, interest or cost which may be assessed or added
by applicable Legal Requirements or under any agreement with a third Person for
non-payment or late payment of such Additional Rent, all of which shall also
constitute Additional Rent.

(d) Neither Tenant’s inability or failure to take possession of all or any
portion of the Premises for any reason whatsoever, shall delay or otherwise
affect Tenant’s obligation to pay Rent for the Premises from and after the
Commencement Date. 

6.  TAXES

(a) Tenant shall pay, as Additional Rent, all Property Taxes prior to the
assessment of any interest or penalty for late payment provided, however, if
Landlord or Mortgagee is holding Tenant’s estimated payments thereof pursuant to
paragraph 6(f) below, Landlord or Mortgagee shall instead make such payments
upon Tenant’s behalf solely to the extent of such estimated payments, and
subject to the rights of Mortgagee thereto. “Property Taxes” shall mean all
taxes, assessments, excises, levies, fees and charges (and any tax, assessment,
excise, levy, municipal service fee, fee or charge levied wholly or partly in
lieu thereof or as a substitute thereof or as an addition thereto) of every kind
and description, general or special, ordinary or extraordinary, foreseen or
unforeseen, secured or unsecured, whether or not now customary or within the
contemplation of Landlord and Tenant, that are levied, assessed, charged,
confirmed or imposed by any public or government authority on or against, or
otherwise with respect to, or which are allocable to, the Premises or any part
thereof or any personal property used in connection with the Premises.  For this
avoidance of doubt, “Property Taxes” shall include Tenant’s Lot Share of such
amounts allocable to the Lot and/or the Buildings thereon as a whole and
Tenant’s Campus Share of such amounts allocable to the Campus as a whole. 
“Property Taxes” shall not include net income, franchise, transfer or
inheritance taxes of Landlord, except to the extent levied or assessed against
Landlord as a substitute in whole or in part for any Property Taxes.

(b) Tenant shall pay, as Additional Rent, all Other Taxes prior to the
assessment of any interest or penalty for late payment; provided, however, if
Landlord or Mortgagee is holding Tenant’s estimated payments thereof pursuant to
paragraph 6(f) below, Landlord or Mortgagee shall instead make such payments
upon Tenant’s behalf solely to the extent of such estimated payments, and
subject to the rights of Mortgagee thereto. “Other Taxes” shall mean all taxes,
assessments, excises, levies, fees and charges, including all payments related
to the cost or occupation of providing facilities or services, whether or not
now customary or within the contemplation of Landlord and Tenant, that are
levied, assessed, charged, confirmed or imposed

12

--------------------------------------------------------------------------------

(x) pursuant to any agreement described in item (b) of the definition of
Permitted Encumbrances or (y) by any public or government authority upon, or
measured by, or reasonably attributable or allocable to (i) the Premises, (ii)
the cost or value of Tenant’s equipment, furniture, fixtures and other personal
property located in the Premises (including, without limitation, Tenant’s Trade
Fixtures) or the cost or value of any leasehold improvements made in or to the
Premises by or for Tenant, regardless of whether title to such improvements is
vested in Tenant or Landlord, (iii) any Rent payable under this Lease, including
any gross income tax or excise tax levied by any public or government authority
with respect to the receipt of any such Rent but only to the extent that such
taxes are in lieu of or a substitute for any Property Taxes, (iv) the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or (v) this transaction or any document
to which Tenant is a party creating or transferring an interest or an estate in
the Premises.  For the avoidance of doubt, “Other Taxes” shall include Tenant’s
Lot Share of such amounts allocable to the Lot and/or the Buildings thereon as a
whole and Tenant’s Campus Share of such amounts allocable to the Campus as a
whole.  “Other Taxes” shall not include net income, franchise, transfer, or
inheritance taxes of Landlord except to the extent levied or assessed against
Landlord in whole or in part in lieu of, as a substitute for, or as an addition
to any Other Taxes.

(c) Except for any tax on the net income derived from the Fixed Rent, if at any
time during the Term, any method of taxation shall be such that there shall be
levied, assessed or imposed on the Landlord, or on the Fixed Rent or Additional
Rent, or on the Premises, or any portion thereof, or any portion of the Lot or
the Campus allocable to the Premises, a capital levy, gross receipts tax,
occupational license tax or other tax on the Rents received therefrom, or a
franchise tax, or an assessment, gross receipts levy or charge measured by or
based in whole or in part upon such gross Rents, Tenant, to the extent permitted
by law, covenants to pay and discharge the same, it being the intention of the
parties hereto that the Fixed Rent to be paid hereunder shall be paid to
Landlord absolutely net without deduction or charge of any nature whatsoever,
foreseeable or unforeseeable, ordinary or extraordinary, or of any nature, kind,
or description.

(d) Tenant covenants to furnish Landlord, promptly following payment by Tenant
(and in any event within fifteen (15) days after Landlord’s request), official
receipts of the appropriate taxing authority, if any, or other appropriate proof
reasonably satisfactory to Landlord, evidencing the payment of all Impositions.
The certificate, advice or bill of the appropriate official designated by law to
make or issue the same or to receive payment of any Imposition may be relied
upon by Landlord as sufficient evidence that such Imposition is due and unpaid
at the time of making or issuance of such certificate, advice or bill.

(e) So long as no Event of Default exists, and solely with respect to period
prior to the Premises Conversion Date, Tenant shall have the right to contest
the amount or validity, in whole or in part, of any Property Tax or Other Tax
assessed against the Premises or any portion thereof or to seek a reduction in
the valuation of the Premises as assessed for real estate property tax purposes
by appropriate proceedings diligently conducted in good faith (but only after
payment of such Property Tax or Other Tax). Landlord shall not be required to
join in any proceeding referred to in this subparagraph (e) unless required by
law, in which event Landlord shall, upon written request by Tenant, join in such
proceedings or permit the same to be brought in its name, all at Tenant’s
expense. Landlord agrees to provide, at Tenant’s expense, whatever assistance

13

--------------------------------------------------------------------------------

Tenant may reasonably require in connection with any such contest. Tenant
covenants that Landlord shall not suffer or sustain any costs or expenses
(including counsel fees) or any liability in connection with any such
proceeding. No such contest may be prosecuted if it could subject Landlord to
any civil liability or the risk of any criminal liability or otherwise adversely
affect Landlord, the Premises or the Campus or if the contest relates to or
could affect any period after the Premises Conversion Date.  Tenant shall
indemnify and defend Landlord against and save Landlord and the Premises, and
any portion thereof, harmless from and against all losses, costs, damages,
expenses, liabilities, suits, penalties, claims, demands and obligations,
including attorney’s fees, to the extent resulting from the assertion, filing,
foreclosure or other legal proceedings with respect to any such Property Tax or
Other Tax or valuation proceeding.

(f) Upon Landlord’s request prior to Premises Conversion Date, and in any case
from and after the Premises Conversion Date, Tenant shall pay to Landlord (or
its Mortgagee, if so requested) on the first day of each calendar month an
amount equal to one twelfth (1/12) of the Property Taxes and Other Taxes
thereafter due and payable, as reasonably estimated by Landlord on the basis of
assessments and bills and estimates thereof.  Such amounts shall be held by
Landlord or Mortgagee, without interest, and shall not be deemed to be trust
funds and may be commingled with the general funds of Landlord or Mortgagee. 
Landlord shall apply such amounts paid by Tenant under this paragraph 6(f) to
the payment before delinquency of the Property Taxes and Other Taxes, subject to
any rights of the Mortgagee thereto.  If at any time the amount on deposit
pursuant to this paragraph 6(f) shall be less than the amount reasonably deemed
necessary by Landlord to pay such Property Taxes or Other Taxes as they become
due or if at any time the required payments on account of Property Taxes or
Other Taxes for any tax year or Operating Year are greater than the estimated
payments (if any) theretofore made by Tenant on account thereof for such tax
year or Operating Year, Tenant shall pay to Landlord the amount necessary to
make the deficiency within fifteen (15) days after notice from Landlord
requesting payment thereof.  If estimated payments theretofore made by Tenant
for such tax year or Operating Year exceed Tenant's required payment on account
thereof for such tax year or Operating Year, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Property
Taxes or Other Taxes (or refund such overpayment if the Term has ended and
Tenant has no further obligation to Landlord).  Landlord shall have the same
rights and remedies for the nonpayment by Tenant of any payments due on account
of Property Taxes or Other Taxes as Landlord has hereunder for the failure of
Tenant to pay Fixed Rent.

(g) So long as no Event of Default exists (and no event has occurred which, with
the passage of time, the giving of notice, or both, would constitute an Event of
Default), Landlord will, within thirty (30) days after receipt, reimburse Tenant
for its share of any refund of Property Tax or Other Tax received by Landlord
(net of any amounts then due Landlord and net of amounts incurred by Landlord in
connection with such tax contest) as a result of any tax contest relating to the
Term (and only to the extent that Tenant actually paid the Property Tax or Other
Tax in question).  Landlord reserves the right to contest the amount or
validity, in whole or in part, of any Property Tax or Other Tax or to seek a
reduction in the valuation of the Premises as assessed for real estate property
tax purposes.

14

--------------------------------------------------------------------------------

7.  NET LEASE; NON-TERMINABILITY

(a) This is an absolutely net lease and the Fixed Rent, Additional Rent and all
other sums payable hereunder by Tenant shall be paid without notice, demand,
set-off, counterclaim, abatement, suspension, deduction or defense. It is the
intention of the parties hereto that the Fixed Rent shall be an absolutely net
return to Landlord throughout the Term of this Lease. In order that such Rent
shall be absolutely net to Landlord, except as and to the extent otherwise
expressly provided in paragraph 9(b) of this Lease, Tenant shall pay when due,
and save Landlord harmless from and against, any and all costs, charges and
expenses attributable to the Premises, including each fine, fee, penalty, charge
(including governmental charges), assessments, sewer rent, Impositions,
insurance premiums as may be required from time to time by Landlord or
Mortgagee, utility expenses, carrying charges, costs, expenses and obligations
of every kind and nature whatsoever, general and special, ordinary and
extraordinary, foreseen and unforeseen, the payment for which Landlord or Tenant
is, or shall become liable by reason of any rights or interest of Landlord or
Tenant in, to or under the Premises or this Lease or in any manner relating to
the ownership, leasing, operation, management, maintenance, repair, rebuilding,
use or occupation of the Premises, or of any portion thereof.  This paragraph
7(a) shall not limit Landlord’s express obligations, if any, pursuant to
paragraphs 8(c), 9(b), 10 and 14 of this Lease from and after the Premises
Conversion Date.

(b) This Lease shall not terminate, nor shall Tenant have any right to terminate
this Lease, except as expressly provided in paragraphs 10 and 14, nor shall
Tenant be entitled to any abatement, suspension, deferment or reduction of, or
setoff, counterclaim or defense with respect to, Rent hereunder except as
expressly provided in paragraphs 10 and 14, nor shall the obligations of Tenant
under this Lease be affected, by reason of (i) any damage to or destruction of
all or any part of the Premises from whatever cause; (ii) subject to paragraph
14, the taking of the Premises or any portion thereof by condemnation,
requisition or eminent domain proceedings; (iii) the prohibition, limitation or
restriction of or interference with Tenant’s use of all or any part of the
Premises, or any interference with such use; (iv) any eviction by paramount
title or otherwise; (v) Tenant’s acquisition or ownership of all or any part of
the Premises otherwise than as expressly provided herein; (vi) any default on
the part of Landlord under this Lease, the Related Leases or under any other
agreement to which Landlord and Tenant may be parties; (vii) any defect in the
condition, merchantability, design, construction, quality or fitness for use of
the Premises or any part thereof, or the failure of the Premises to comply with
all Legal Requirements, including any inability to occupy or use the Premises by
reason of such non-compliance; (viii) any defect in title to or rights to the
Premises or any lien on such title or rights or on the Premises; (ix) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Tenant, Landlord, or any other
Person, or any action taken with respect to this Lease by any trustee or
receiver of Tenant, Landlord, or any other Person, or by any court, in any such
proceeding; (x) any claim that Tenant has or might have against any Person,
including without limitation Landlord, any vendor, manufacturer, contractor of
or for the Premises; (xi) any invalidity or unenforceability or illegality or
disaffirmance of this Lease or against or by Tenant or any provision hereof;
(xii) the impossibility or illegality of performance by Tenant, Landlord or
both; (xiii) any action by any court, administrative agency or other
governmental authority, or (xiv) any other cause whether similar or dissimilar
to the foregoing, any present or future law to the contrary notwithstanding.

15

--------------------------------------------------------------------------------

It is the intention of the parties hereto that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, that the
Fixed Rent, the Additional Rent and all other sums payable by Tenant hereunder
shall continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected unless the requirement to pay or perform the
same shall have been terminated pursuant to any express provision of this Lease.
Except as expressly provided in paragraph 10, Tenant agrees that Tenant will not
be relieved of the obligations to pay the Fixed Rent or any Additional Rent in
case of damage to or destruction of the Premises.

(c) Tenant agrees that it will remain obligated under this Lease in accordance
with its terms, and that it will not take any action to terminate, rescind or
avoid this Lease, notwithstanding (i) the bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution or
winding-up or other proceeding affecting Landlord or its successor in interest,
or (ii) any action with respect to this Lease which may be taken by any trustee
or receiver of Landlord or its successor in interest or by any court in any such
proceeding.

(d) Tenant waives all rights which may now or hereafter be conferred by law (i)
to quit, terminate or surrender this Lease or the Premises or any part thereof,
or (ii) to any abatement, suspension, deferment or reduction of, or setoff,
counterclaim or defense with respect to, the Fixed Rent, Additional Rent or any
other sums payable under this Lease. Tenant shall remain obligated under this
Lease in accordance with its terms and Tenant hereby waives any and all rights
now or hereafter conferred by statute or otherwise to modify or to avoid strict
compliance with its obligations under this Lease.  Notwithstanding any such
statute or otherwise, Tenant shall be bound by all of the terms and conditions
contained in this Lease.

8.  SERVICES

(a) Prior to the Premises Conversion Date, Tenant shall, at Tenant’s sole cost
and expense, supply the Premises with electricity, heating, ventilating and air
conditioning, water, natural gas, lighting, replacement for all lights, restroom
supplies, telephone service, window washing, security service, janitor, pest
control and disposal services (including hazardous and biological waste
disposal), and such other services as Tenant determines to furnish to the
Premises. 

(b) Landlord shall have the right to install, at Landlord’s expense, separate
electricity, water, gas and/or other utility check/sub-meters and related
installation equipment measuring the utility consumption/demand of Tenant in
Space 1.  If so installed, Tenant shall at its cost keep such meters and
installation equipment in good working order and repair.  As Additional Rent,
Tenant shall pay directly to the utility, as they become due, all bills for
electricity, gas, steam, telephone, oil, water and sewer, and other utilities
(whether they are used for furnishing heat or air conditioning or for other
purposes) that are furnished to the Premises and now or hereafter separately
metered or billed by the utility to the Premises.  If any utilities used or
consumed by Tenant are not separately metered, Tenant shall pay its allocable
share of such utilities, based on use, as determined by Landlord.

16

--------------------------------------------------------------------------------

(c)  From and after the Premises Conversion Date:

(i) to the extent that central heating, air conditioning and ventilation then
service the entire Building, Landlord shall, on Business Days from 8:00 a.m. to
6:00 p.m.  ("Business Hours"), furnish heating and cooling as normal seasonal
changes may require to provide reasonably comfortable space temperature and
ventilation for occupants of the Premises under normal business operation at an
occupancy of not more than one person per 150 square feet of Premises rentable
area and an electrical load not exceeding 3.5 watts per square foot of Premises
rentable area and such other design or operating requirements as may be
reasonably imposed by Landlord. Landlord shall have no liability to Tenant if
the Premises are not maintained at a reasonably comfortable space temperature
during any period when the occupancy, electrical load, or other requirements
described in the preceding sentence are exceeded or otherwise violated.  If
Tenant shall require air conditioning, heating or ventilation outside of
Business Hours ("Overtime Service"), Landlord shall furnish such Overtime
Service upon reasonable advance notice from Tenant, and Tenant shall pay
therefor such charges as may from time to time be in effect.  In the event
Tenant introduces into the Premises personnel or equipment which overloads the
capacity of the Building systems or in any other way interferes with the
systems’ ability to perform adequately its proper functions, Landlord shall have
no liability to Tenant on account of such inadequacy and supplementary systems
may, if and as needed, at Landlord's option, be provided by Landlord, at
Tenant's expense.

(ii) Landlord shall also provide:

(A) Warm water for lavatory purposes and cold water (at temperatures supplied by
the municipality in which the Building is located) for drinking, lavatory and
cleaning purposes; and

(B) Snow and ice removal from the walks, driveways and parking areas which
Tenant is entitled to use under this Lease, and landscaping of surrounding
grounds.

(iii) Tenant understands that electricity will not be available to the Premises
in excess of the electrical load capacity existing as of the Premises Conversion
Date and Tenant agrees in its use of the Premises (i) not to exceed such load
capacity and (ii) that its total connected lighting load will not exceed the
maximum from time to time permitted under applicable Legal Requirements.  If,
without in any way derogating from the foregoing limitation, Tenant shall
require electricity in excess of the requirements set forth above, Tenant shall
notify Landlord and Landlord may (without being obligated to do so) supply such
additional service or equipment at Tenant's sole cost and expense.  Landlord
shall purchase and install, at Tenant's expense, all lamps, tubes, bulbs,
starters and ballasts.  Tenant’s use of electric energy shall never exceed the
capacity of the then existing installations providing such electric energy to
the Premises.  Landlord shall have no liability to Tenant by reason of (x) any
interruption in the supply of electric energy to the Premises, or (y) the
quantity or character of electric energy available to the Premises not being
suitable for Tenant’s requirements. 

17

--------------------------------------------------------------------------------

(iv) Tenant shall, at Tenant’s sole cost and expense, supply the Premises with
interior window washing, security services, janitor, pest control and trash
disposal services (including hazardous and biological waste disposal.

Landlord reserves the right, without liability to Tenant and without it being
deemed a constructive eviction or giving rise to any rent abatement or
diminution, to stop or interrupt any heating, ventilating, air-conditioning,
power, electricity, water, gas, or other service (and to stop or interrupt the
use of any Building or Campus facilities and systems) at such times as may
reasonably be necessary in connection with the making of repairs, alterations or
improvements or by reason of one or more Events of Force Majeure.

(d) Landlord shall not be in default hereunder or be liable for any damage or
loss directly or indirectly resulting from, nor shall the Fixed Rent or
Additional Rent be abated or a constructive or other eviction be deemed to have
occurred by reason of, the installation, use or interruption of use of any
equipment in connection with the furnishing of any of the foregoing services,
any failure to furnish or delay in furnishing any such services, whether such
failure or delay is caused by accident or any condition beyond the control of
Landlord or Tenant or by the making of repairs or improvements to the Premises,
or any limitation, curtailment, rationing or restriction on use of water,
electricity, gas or any form of energy serving the Premises, whether such
results from mandatory governmental restriction or voluntary compliance with
governmental guidelines. Tenant shall pay the full cost of all of the foregoing
services and all other utilities and services supplied to the Premises as
Additional Rent.

9.  REPAIRS AND MAINTENANCE; REPLACEMENT

(a) Tenant shall, at its own sole cost and expense, keep the Premises, including
all portions thereof, in good order and condition as a first class commercial
property at all times on and after Commencement Date to and including the date
of the termination of the Term, by lapse of time or otherwise.  Tenant
acknowledges the deferred maintenance items and other items requiring repair
existing as of the Commencement Date as set forth on Exhibit F, and Tenant
agrees, at its sole cost and expense, to repair all of the same to the “good
order and condition” standard set forth in the prior sentence on or before July
31, 2006.  Except as expressly provided otherwise in paragraph 9(b) below,
Tenant shall timely and properly maintain, repair and replace all of the
Premises and all its component parts, including parking lot surface and stripes,
all landscaping, mechanical systems, electrical and lighting systems, plumbing
and sewage systems, fixtures and appurtenances, interior walls, columns and
floors, and ceilings, so as to preserve and protect the useful life, utility and
value of such components, and in all events so as to preserve the effectiveness
of any warranty relating thereto, such repairs and replacements to be at least
in quality and class to the original work.  Except as expressly provided
otherwise in paragraph 9(b) below, if any building system or component shall
become obsolete, non-functional, or uneconomic to repair, Tenant shall remove
such item from the Premises and, promptly replace it with an item of comparable
initial value and function. Promptly upon installation of any equipment, which
is not Tenant’s Trade Fixtures, Tenant shall deliver to Landlord the original
warranty (which shall specify Landlord as the owner of the equipment and
Tenant’s having a non-exclusive license and authority of Landlord solely to
enforce such warranty during the Term of the Lease) relating to such equipment. 
Within thirty (30) days following Landlord’s written request therefor, Tenant
shall deliver to Landlord a written statement showing all removals and
replacements of such systems or components since the last such report, including
manufacturers,

18

--------------------------------------------------------------------------------

model numbers, and serial numbers. Landlord may, upon two (2) Business Days’
prior notice (except that no notice shall be required if an Event of Default
exists), cause independent private inspectors to make inspections of any
building and building systems on the Premises or segments thereof to determine
Tenant’s compliance under this paragraph 9.  If such inspection by Landlord
reveals that the Premises, or any portion thereof, including any equipment
thereon, is not in the condition required by this Lease in any material respect,
then Tenant shall pay for such additional inspections performed by Landlord
through the inspection approving the condition of such Premises as being in
conformity with the Lease.  In addition, Tenant shall pay the cost of any such
inspection at the Premises by or on behalf of Landlord while an Event of Default
exists.  Tenant shall not take, or cause or permit to be taken, any action that
would limit or void the effectiveness of any warranty or guaranty relating to
the roof, foundation, exterior walls or building systems of the Building.  If
the premium or rates payable with respect to any policy or policies of insurance
purchased by Landlord with respect to the Building or the Lot increases as a
result of payment by the insurer of any claim arising from any act or neglect of
Tenant, its assignee, subtenant, contractors or invitees, Tenant shall pay such
increase, from time to time, within fifteen (15) days after demand therefor by
Landlord, as Additional Rent.

(b) Except as provided in paragraph 10 and 14 and unless due to the negligence,
willful misconduct or breach of any provision of this Lease (including the
penultimate sentence of Section 9(a)) of or by Tenant or the Persons claiming
by, through or under Tenant, (x) Landlord shall maintain, repair and replace the
roof, foundation and exterior walls of the Building in good order and condition
as a first class commercial property at all times on and after Commencement Date
to and including the date of the termination of the Term, and (y) in addition,
from and after the Premises Conversion Date, Landlord shall maintain, repair and
replace in good order and condition, the parking lot surface and stripes, all
landscaping, mechanical systems, electrical and lighting systems, plumbing and
sewage systems, Building fixtures and appurtenances, (but specifically excluding
any supplemental or accessory heating, ventilation or air conditioning equipment
or systems and telecommunications/computer systems and any other equipment or
systems exclusively servicing the Premises, all of which shall be maintained in
good condition by Tenant at its sole expense), all insofar as they affect the
Premises, except that Landlord shall in no event be responsible to Tenant for
the repair of glass in the Premises, or the doors (or related glass and finish
work) leading to the Premises.  Landlord may, upon one business (1) day notice
to Tenant (except in the case of emergency, in which case Tenant no notice shall
be necessary), enter the Premises to perform such required maintenance and make
such required repairs and replacements.  Tenant shall cooperate with Landlord’s
performance of its obligations under this paragraph 9(b) and, to the extent that
the same have not been duly assigned to Landlord on the Commencement Date, shall
duly assign all of Tenant’s right, title and interest in and to any warranties
or guaranties pertaining to the roof, the foundation and/or the exterior walls
of the Building.  

(c) Landlord may, but is not required to, after one business (1) day notice to
Tenant (except in the case of emergency, in which case no notice to Tenant shall
be necessary), enter the Premises and make such repairs, alterations,
improvements, additions, replacements or maintenance as Landlord deems necessary
to cure any default of Tenant hereunder, and Tenant shall pay Landlord as
Additional Rent forthwith (and in any event within thirty (30) days) after being
billed for same by Landlord the cost thereof plus an administrative fee of three
percent (3%) of such cost, which bill shall be accompanied by reasonably
supporting documentation.

19

--------------------------------------------------------------------------------

Such amounts shall bear interest at the Overdue Rate from the date of
expenditure by Landlord to the date of repayment by Tenant at the Overdue Rate.

(d) Except as expressly provided in paragraph 9(b) hereof with respect to the
period prior to the Premises Conversion Date, and except as expressly provided
in paragraphs 9(b), 10 and 14 hereof with respect to the period from and after
the Premises Conversion Date, it is intended by Tenant and Landlord that
Landlord shall have no obligation, in any manner whatsoever, to build any
improvements on the Premises, to maintain or make any repairs, replacements,
alterations or renewals of any nature or description to the Premises (or any
equipment therein), whether structural or nonstructural, all of which
obligations are intended, as between Landlord and Tenant, to be those of Tenant.
Tenant expressly waives the benefit of any statute now or in the future in
effect which would otherwise afford Tenant the right to make repairs at
Landlord’s expense or to terminate this Lease because of Landlord’s failure to
keep the Premises in good order, condition and repair.

(e) Tenant shall maintain at the Premises, and turn over to Landlord upon the
Premises Conversion Date or the sooner termination of this Lease, then current
operating manuals and original warranties (to the extent applicable) for the
equipment then located on the Premises.

(f) From and after the Premises Conversion Date, Tenant shall perform at its
sole expense all maintenance and repairs to portions of the Campus (including
the Building) outside the Premises to the extent the need for such maintenance
or repair results from the particular manner of use of the Premises or any part
in thereof, the performance of any alterations, improvements or additions, or as
a result of any act or omission, by Tenant or any of its subtenants or any party
claiming by, through or under Tenant or any such subtenants.

10.  DESTRUCTION OF OR DAMAGE TO PREMISES

(a) If the Premises are damaged by fire or other Casualty prior to the Premises
Conversion Date, then, except as expressly provided in paragraph 10(d), Tenant
shall, at its expense, repair such damage and restore the Premises to
substantially the same or better condition as existed before the occurrence of
such fire or other Casualty using materials of the same or better grade than
that of the materials being replaced (herein, a “Casualty Repair”) and this
Lease shall remain in full force and effect. Such repair and replacement by
Tenant shall be done in accordance with paragraph 23 and the standards of
paragraph 9 and Tenant shall, at its expense, obtain all permits required for
such work. An architect or engineer selected by Landlord shall review, at
Tenant’s expense, all plans and specifications and all draw requests hereunder.

(b) In no event shall Fixed Rent or Additional Rent abate, nor shall this Lease
terminate (except as expressly provided in paragraph 10(d)), by reason of such
damage, destruction or other Casualty.  With respect to a Casualty occurring
prior to the Premises Conversion Date, provided that no Event of Default by
Tenant shall then exist under this Lease (and no event has occurred which, with
the passage of time, the giving of notice, or both, would constitute an Event of
Default), and provided Tenant has (Tenant hereby covenanting to do so): (i)
delivered to Landlord plans and specifications and a budget for such Casualty
Repair (all of which Landlord shall have approved), and (ii) deposited with
Landlord or the Proceeds Trustee cash in the sum equal to the excess, if any, of
the total cost set forth in such approved budget over the amount of net
insurance proceeds received on account of such Casualty, then Landlord

20

--------------------------------------------------------------------------------

shall make or shall cause to be made available to Tenant all net insurance
proceeds actually received by Landlord on account of such Casualty, for
application to the costs of such approved repair and restoration, as set forth
below.

(c) For all Casualty Repairs by Tenant with respect to a Casualty occurring
prior to the Premises Conversion Date, the following apply:

As used herein the “Casualty Threshold” means $350,000.  If the Net Casualty
Proceeds in respect of the applicable fire or other Casualty are less than the
Casualty Threshold, such Net Casualty Proceeds shall be paid to Tenant to apply
to the cost of restoration. If the Net Casualty Proceeds in respect of the
applicable fire or other Casualty are equal to or greater than the Casualty
Threshold, such Net Casualty Proceeds shall be paid to the Proceeds Trustee
(herein, together with amounts required to be deposited with Landlord or the
Proceeds Trustee pursuant to paragraph 10(b), called the “Restoration Fund”) for
release to Tenant as restoration progresses, subject to and in accordance with
paragraph 10(b). If Landlord mortgages the Premises with a Mortgage, the
Mortgagee hereunder may, at its option be appointed Proceeds Trustee for so long
as such Mortgage remains outstanding.  Insurance proceeds shall be deposited in
an interest bearing account and interest shall be distributed to Tenant upon
completion of said installation, repair, replacement or rebuilding, provided no
default has occurred and is continuing hereunder.  All checks drawn on said
account shall be signed by the Proceeds Trustee.  Subject to Section 10(b)
above, the Restoration Fund shall be disbursed to Tenant by the Proceeds Trustee
under the following procedure, as said procedures may be modified to conform to
the disbursement procedures set forth in the Mortgage or otherwise as may be
reasonably requested by Landlord, Mortgagee and/or the Proceeds Trustee:

(i) Before commencing the Casualty Repair, the architects, general
contractor(s), and plans and specifications for the Casualty Repair shall be
approved by Landlord and Mortgagee, which approval shall not be unreasonably
withheld, conditioned or delayed;

(ii) No more frequently than once per calendar month, Tenant may request that
Landlord reimburse Tenant out of the Restoration Fund for costs incurred by
Tenant for work in place to repair and restore the damaged portion of the
Premises. Tenant’s request shall contain a certification by Tenant’s general
contractor and architect that all work for which reimbursement is requested was
performed in compliance with the plans and specifications approved by Landlord
pursuant to paragraph 23 and all applicable Legal Requirements, and shall
include reasonably satisfactory evidence of the costs incurred by Tenant and
unconditional partial (as to the amount received compared to percentage
completion) or final lien releases, as applicable, in form and substance
required by applicable law executed by all mechanic’s, materialmen, laborers,
suppliers and contractors who performed any portion of the repair work or
supplied materials included in the application;

(iii) At the time of any requested disbursement, no Event of Default (and no
event has occurred which, with the passage of time, the giving of notice, or
both, would constitute an Event of Default) shall exist and no mechanics’ or
materialmen’s liens shall have been filed and remain undischarged or unbonded;

21

--------------------------------------------------------------------------------

(iv) Disbursements shall be made from time to time in an amount not exceeding
the hard and soft cost of the work and costs incurred since the last
disbursement upon receipt of (A) satisfactory evidence, including architects’
certificates of the stage of completion, of the estimated costs of completion
and of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications therefor, (B) partial
releases of liens, if the same are obtainable or, if such partial releases are
not obtainable, a lien bond or endorsements to Landlord’s and Mortgagee’s title
insurance policies showing no exceptions for mechanics’ or materialmen’s or any
similar liens, and (C) other reasonable evidence of cost and payment so that
Landlord can verify that the amounts disbursed from time to time are represented
by work that is completed in place or delivered to the site and free and clear
of mechanics’ lien claims;

(v) Each request for disbursement shall be accompanied by a certificate of
Tenant describing the work, materials or other costs or expenses for which
payment is requested, stating the cost incurred in connection therewith and
stating that Tenant has not previously received payment for such work or expense
and the certificate to be delivered by Tenant upon completion of the work shall,
in addition, state that the work has been substantially completed and complies
with the applicable requirements of this Lease;

(vi) Within fifteen (15) days after receiving Tenant’s request, Landlord shall
approve or disapprove Tenant’s request, which approval shall not be unreasonably
withheld, delayed, or conditioned by written notice to Tenant. If Landlord
approves all or any portion of a request and Landlord has received (and not
previously disbursed) insurance proceeds for such costs, then Landlord’s
approval shall include a check in the amount approved by Landlord. If Landlord
disapproves all or any portion of a request, then Landlord’s notice shall state
the reasons for that disapproval. Landlord’s failure to deliver a notice
approving or disapproving a request shall be conclusively deemed Landlord’s
disapproval of the request;

(vii) The Proceeds Trustee may retain ten percent (10%) of the Restoration Fund
until the Casualty Repair is substantially complete;

(viii) At all times the undisbursed balance of the Restoration Fund held by
Proceeds Trustee plus any funds contributed thereto by Tenant, at its option,
shall be not less than the cost of completing the Casualty Repair, free and
clear of all liens; and

(ix) Notwithstanding any contrary provision hereof, if an Event of Default or an
event which, with the passage of time, the giving of notice, or both, would
constitute an Event of Default has occurred and is continuing, Landlord shall be
entitled to retain any portion of the Restoration Fund and to apply the same to
either repair the damages or to pay other amounts due Landlord hereunder or
Mortgagee under the Mortgage, at Mortgagee’s or, if there is then no Mortgagee,
Landlord’s sole option.  No such retention by Landlord shall impose on Landlord
any obligation to repair the Premises or relieve Tenant of its obligations to
repair the Premises.

(d) If (i) fifty percent (50%) or more of the Premises shall have been
substantially damaged or destroyed by a Casualty, (ii) Tenant determines that
such Casualty has rendered the Premises unavailable for use or unsuitable for
restoration for continued use and occupancy in Tenant’s business and (iii) the
Casualty occurs during the last two (2) Lease Years of the then

22

--------------------------------------------------------------------------------

unexpired Term for Space 1, then Tenant, shall have the right to terminate this
Lease by giving notice to Landlord of Tenant’s election to do so within ninety
(90) days after the date of such Casualty notice, together with an assignment to
Lender and Mortgagee, as their interests may appear, of all of Tenant’s right,
title and interest in any insurance proceeds recovered or recoverable in respect
of the Casualty, together with payment of the amounts of any applicable
deductible, whereupon this Lease shall terminate thirty (30) days after the date
of such notice (the “Casualty Termination Date”), except for any obligations or
liabilities which have accrued prior to the Casualty Termination Date or that
survive the expiration or termination of this Lease. 

(e) If, at any time from and after the Premises Conversion Date, the Premises or
the Building shall have been substantially damaged or destroyed by Casualty (the
term "substantially damaged" meaning, for purposes of this paragraph 10(e) only,
damage of such a character that the same cannot, in ordinary course, reasonably
be expected to be repaired within sixty (60) days from the time that repair work
would commence), then Landlord shall have the right to terminate this Lease by
giving notice of Landlord's election so to do within ninety (90) days after the
occurrence of such Casualty, whereupon this Lease shall terminate thirty (30)
days after the date of such notice with the same force and effect as if such
date were the date originally established as the expiration date hereof.  If
this Lease shall not be terminated pursuant to this paragraph 10(d) or 10(e)
above, Landlord shall thereafter use due diligence to restore the Building
(excluding any alterations made by Tenant pursuant to this paragraph 10(e) and
any Tenant’s Trade Fixtures) to proper condition for Tenant's use and occupation
(subject to any Legal Requirements), provided that Landlord's obligation shall
be limited to the amount of insurance proceeds available therefor.  If, for any
reason, such restoration shall not be substantially completed within six (6)
months after the expiration of the 90-day period referred to above in this
paragraph 10(e) (which six-month period shall be extended for such periods of
time as Landlord is prevented from proceeding with or completing such
restoration for any cause beyond Landlord's reasonable control), Tenant shall
have the right to terminate this Lease by giving notice to Landlord thereof
within thirty (30) days after the expiration of such period (as so extended)
provided that such restoration is not substantially completed within such
period.  This Lease shall cease and come to an end without further liability or
obligation on the part of either party thirty (30) days after such giving of
notice by Tenant (except for any obligations or liabilities which have accrued
prior to such termination date or that survive the expiration or termination of
this Lease) unless, within such 30-day period, Landlord substantially completes
such restoration.  Such right of termination shall be Tenant's sole and
exclusive remedy at law or in equity for Landlord's failure so to complete such
restoration, and time shall be of the essence with respect thereto.

11.  INSURANCE, HOLD HARMLESS AND INDEMNIFICATION

(a) To the fullest extent permitted by law, Landlord shall not be liable to
Tenant for any damage to or loss or theft of any property or for any bodily or
personal injury, illness or death of any person in, on or about the Premises
arising at any time and from any cause whatsoever. Tenant waives all claims
against Landlord arising from any liability described in this paragraph 11(a).

23

--------------------------------------------------------------------------------

(b) Tenant hereby agrees to indemnify and defend Landlord against and hold
Landlord harmless from all claims, demands, liabilities, damages, losses, costs
and expenses, including attorneys’ fees and disbursements, arising from or
related to any use or occupancy of the Premises, or any condition of the
Premises, or any default in the performance of Tenant’s obligations hereunder,
or any breach by Tenant of its representations and warranties hereunder, or any
damage to any property (including property of employees and invitees of Tenant)
or any bodily or personal injury, illness or death of any person (including
employees and invitees of Tenant) occurring in, on or about the Premises or any
part thereof or any part of the building or the land constituting a part of the
Premises arising at any time, and from any cause whatsoever or occurring outside
the Premises when such damage, bodily or personal injury, illness or death is
caused by any act or omission of Tenant or its agents, officers, employees,
contractors, invitees or licensees. This paragraph 11(b) shall survive the
termination of this Lease.

(c) Tenant shall, at all times and during the Term of this Lease and at Tenant’s
sole cost and expense, obtain and keep in force comprehensive commercial general
liability insurance, including contractual liability, fire, legal liability, and
premises operations, all on an “occurrence” policy form, with a minimum combined
single limit in the amount of Twenty Five Million Dollars ($25,000,000)per
occurrence for bodily or personal injury to, illness of, or death of persons and
damage to property occurring in, on or about the Premises, and such insurance
shall name the Landlord, any Mortgagee, and any other parties reasonably
designated by Landlord as additional insureds as their interests may appear.
Tenant shall, at Tenant’s sole cost and expense, be responsible for insuring
Tenant’s furniture, equipment, fixtures, computers, office machines and personal
property (including, without limitation, Tenant’s Trade Fixtures) at the full
replacement cost thereof.

(d) Tenant shall, at all times during the Term of this Lease and at Tenant’s
sole cost and expense, obtain and keep in force worker’s compensation and
employer’s liability insurance as required by the states in which the Premises
and any other operations of the Tenant are located and any other state in which
the Tenant may be subject to any statutory or other liability arising in any
manner whatsoever out of the actual or alleged employment of others.

(e) Tenant shall, at all times during the Term of this Lease, at Tenant’s sole
cost and expense, obtain and keep in force (a) with respect to the period prior
to the Premises Conversion Date, insurance against loss (including earthquake
and flood) or damage to the Premises by fire and all other risks of physical
loss (including earthquake and flood) covered by insurance of the type now known
as “all risk,” in an amount not less than the full replacement cost of the
Premises (without deduction for depreciation), including the cost of debris
removal and such endorsements as Landlord may reasonably require; (b) with
respect to the period prior to the Premises Conversion Date, if the Premises
contains a boiler, boiler and machinery insurance covering pressure vessels, air
tanks, boilers, machinery, pressure piping, heating, ventilation and air
conditioning equipment, and elevator and escalator equipment, and insurance
against loss of occupancy or use arising from any breakdown of any such items,
in such amounts as Landlord may reasonably determine; (c) with respect to the
period prior to the Premises Conversion Date, business interruption insurance
insuring that the Fixed Rent will be paid to Landlord for the duration of the
interruption if the Premises are destroyed or rendered untenantable by any cause
insured against (it being understood that the existence of such insurance does
not reduce Tenant’s obligation to pay Fixed Rent without diminution as provided
in this Lease); and (d)

24

--------------------------------------------------------------------------------

insurance in amounts and against such other risks as Landlord or Mortgagee may
reasonably require and against such risks as are customarily insured against by
operators of similar properties. In addition, during any period when any
demolition or construction on the Land by Tenant (or any Person claiming by or
through Tenant) is underway, Tenant shall maintain (or cause its general
contractor to maintain for the benefit of Tenant, Landlord, and Mortgagee) the
following insurance: (i) completed value builders risk insurance for the
Premises, including all building materials thereon, covering loss or damage from
fire, lightning, extended coverage periods, sprinkler, leakage, vandalism,
malicious mischief and perils insured in an amount not less than the cost, as
reasonably estimated by Landlord, of the construction of the Improvements or
alterations thereto, and (ii) cause the contractor performing the work to
maintain worker’s compensation insurance covering the full statutory liability
as an employer of the contractor performing the work of such construction or
alterations.  Upon Landlord’s request, Tenant shall obtain contingent
property/direct terrorism insurance coverage for the Premises with respect to
the period prior to the Premises Conversion Date, in such amounts, with such
deductibles and on such terms as Landlord or Mortgagee requires, and the costs
of such contingent property/direct terrorism insurance shall be borne equally by
Landlord and Tenant.

(f) All insurance required to be maintained by Tenant under this paragraph 11
and all renewals thereof shall be issued by good and responsible companies
qualified to do and doing business in the state of where the Premises are
located (or in the case of workers compensation in the applicable state) and
having an S&P claims paying ability rating of at least “AA” at the time of
policy inception and each annual renewal thereof or be otherwise acceptable to
Landlord.  Any insurance company selected by Tenant which is rated in Best’s Key
Rating Guide or any successor thereto (or if there be none, an organization
having a similar national reputation) shall have a general policyholder rating
of “A” and a financial rating of at least 10 in Best’s Key Rating Guide at the
time of policy inception and each annual renewal thereof or be otherwise
acceptable to Landlord.  All deductible amounts shall not exceed $250,000 under
each such insurance policy.  Each policy to be maintained by Tenant under
subpart (e) of this paragraph 11 shall expressly provide that the policy shall
not be canceled or altered without thirty (30) days’ prior written notice to
Landlord and its Mortgagee and shall remain in effect notwithstanding any such
cancellation or alteration until such notice shall have been given to Landlord
and its Mortgagee and such period of thirty (30) days shall have expired.  All
insurance under subparts (c) and (e) of this paragraph 11 to be maintained by
Tenant shall designate Landlord, Mortgagee (as designated by Landlord), and any
other parties having an insurable interest in the Premises or this Lease and
designated by Landlord as an additional insured and/or, in the case of any
property insurance required to be maintained by Tenant hereunder, loss payee,
shall be primary and noncontributing with any insurance which may be carried by
Landlord, and shall afford coverage for all insured claims based on any insured
act, omission, event or condition that occurred or arose (or the onset of which
occurred or arose) during the policy period.  The insurance policy required
under subpart (e) shall expressly provide that Landlord, although named as a
loss payee, shall nevertheless be entitled to recover under the policy for any
covered loss, injury or damage suffered by Landlord.   For the avoidance of
doubt, all property insurance proceeds except for those allocable to Tenant’s
Trade Fixtures under this Lease shall be paid directly to Landlord or Mortgagee
and applied in accordance with Section 10 above.  Each insurance policy referred
to herein shall, to the extent applicable, contain standard non-contributory
mortgagee clauses in favor of Mortgagee.  Tenant may carry such insurance under

25

--------------------------------------------------------------------------------

“blanket” policies, provided such policies provide the same coverage as required
herein. Upon the issuance or renewal of each insurance policy to be maintained
by Tenant hereunder and upon request of Landlord (but in no event less
frequently than once each year), Tenant shall deliver to Landlord certificates
of insurance evidencing the existence of such policies.  If Tenant should fail
to carry the insurance required by this paragraph 11 and shall fail to cure such
default within two (2) Business Days following delivery of Landlord’s notice of
default to Tenant (provided that no such notice shall be required and no grace
period shall apply if insurance coverage is at risk of lapsing imminently), (a)
Landlord shall have the right from time to time to effect such insurance for the
benefit of Tenant or Landlord or both of them and all premiums paid by Landlord
shall be payable by Tenant as Additional Rent on demand and (b) Tenant shall pay
to Landlord, immediately upon demand all costs incurred by Landlord to obtain
and maintain in effect the policies of insurance required under this paragraph
11.

(g) Tenant waives on behalf of all insurers under all policies of property,
liability and other insurance (excluding workers’ compensation) now or hereafter
carried by Tenant insuring or covering the Premises, or any portion or any
contents thereof, or any operation therein, all rights of subrogation which any
insurer might otherwise, if at all, have to any claims of Tenant against
Landlord. Landlord waives on behalf of all insurers under all policies of
property, liability and other insurance (excluding workers’ compensation) now or
hereafter carried by Landlord insuring or covering the Premises or any portion
or any contents thereof, or any operations therein, all rights of subrogation
which any insurer might otherwise, if at all, have to any claims of Landlord
against Tenant.  With respect to claims that Tenant may have against Landlord
for fire or casualty damage to any or all of the Premises, property on the
Premises, the Building, or other property in the Campus (including business
interruption caused thereby), which claims are covered by insurance payable to
and protecting Tenant, or would have been so covered had Tenant obtained the
insurance required under this Lease, Tenant hereby waives all claims to the
extent of the insurance coverage to which Tenant is entitled or that should have
been entitled as aforesaid.  The foregoing waiver shall apply to claims for
damage whether such damage is caused wholly or partially by Landlord or its
agents, employees, tenants, subtenants, licensees, or assignees.  Prior to the
Premises Conversion Date, Tenant shall have the right to adjust losses under all
policies of property insurance required by this Lease (unless an Event of
Default exists) and Landlord shall have the right to participate in such
process. If Tenant fails to adjust losses in a diligent manner or an Event of
Default exists, Landlord may assume sole control of the adjustment process, but
only with respect to Landlord’s and its Mortgagee’s insurable interest.

(h) Upon the occurrence of an Event of Default, Tenant, upon request, shall pay
to Landlord (or its Mortgagee, if so requested by Landlord) on the first day of
each calendar month an amount equal to one twelfth (1/12) of the premiums for
the insurance required by this paragraph 11, as reasonably estimated by Landlord
on the basis of bills and estimates thereof. If such premium payments shall have
been made by Tenant, such amounts shall be held by Landlord or Mortgagee,
without interest, and shall not be deemed to be trust funds and may be
commingled with the general funds of Landlord or Mortgagee. Landlord shall apply
such amounts to the payment of the insurance premiums with respect to which such
amounts were paid, subject to any rights of Mortgagee thereto.  If at any time
the amount on deposit pursuant to this paragraph 11(h) shall be less than the
amount deemed necessary by Landlord to pay such premiums as they become due,
Tenant shall pay to Landlord the amount necessary to make the

26

--------------------------------------------------------------------------------

deficiency within five (5) days after notice from Landlord requesting payment
thereof. Upon the expiration or termination of the term of this Lease (other
than as a result of an Event of Default), Landlord shall promptly refund, and
cause its Mortgagee to refund, to Tenant any amount held by Landlord pursuant to
this paragraph.

(i) During the Term the risk of loss of or decrease in the enjoyment and
beneficial use of the Premises as a result of the damage or destruction thereof
by fire, the elements, casualties, thefts, riots, wars or otherwise is assumed
by Tenant, and Landlord shall in no event be answerable or accountable therefor,
except as expressly provided in paragraph 10(e) of this Lease.

12.  COMPLIANCE WITH LAWS; COVENANTS; LANDLORD SELF HELP

Tenant shall throughout the Term, at its sole cost and expense, promptly comply
or cause compliance with or remove or cure any violation of any and all present
and future laws including the Americans with Disabilities Act of 1990 and
Environmental Laws (as hereafter defined), as the same may be amended from time
to time, ordinances (zoning or otherwise), orders, rules, regulations and
requirements of all Federal, State, municipal and other governmental bodies
having jurisdiction over the Premises or Tenant and the appropriate departments,
commissions, boards and officers thereof, and the orders, rules and regulations
of the Board of Fire Underwriters where the Premises are situated, or any other
body now or hereafter constituted exercising lawful or valid authority over the
Premises or Tenant (collectively, “Legal Requirements”), or any portion thereof,
or (with respect to the period prior to the Premises Conversion Date) the
sidewalks, curbs, roadways, alleys or entrances adjacent or appurtenant thereto,
or exercising authority with respect to the use or manner of use of the
Premises, or (with respect to the period prior to the Premises Conversion Date)
such adjacent or appurtenant facilities, and whether the compliance, curing or
removal of any such violation and the costs and expenses necessitated thereby
shall have been foreseen or unforeseen, ordinary or extraordinary, and whether
or not the same shall be presently within the contemplation of Landlord or
Tenant or shall involve any change in governmental policy, or require structural
or extraordinary repairs, alterations or additions by Tenant and irrespective of
the amount of the costs thereof. Tenant, at its sole cost and expense, shall
comply with all agreements, contracts, easements, restrictions, reservations or
covenants (including, without limitation, the Permitted Encumbrances) running
with the land or hereafter created by Tenant or consented to, in writing, by
Tenant or requested, in writing, by Tenant. Tenant shall also comply with,
observe and perform all provisions and requirements of all policies of insurance
at any time in force with respect to the Premises and required to be obtained
and maintained by Tenant under the terms of paragraph 11 hereof and shall comply
with all development permits issued by governmental authorities issued in
connection with development of the Premises.  Tenant shall procure, maintain and
comply with all licenses, permits, orders, approvals, consents and other
authorizations required for the construction, use, maintenance and operation of
the Premises and, prior to the Premises Conversion Date, for the use, operation,
maintenance, repair and restoration of the Improvements.  From and after the
Premises Conversion Date, Tenant shall comply with all Legal Requirements
applicable to portions of the Campus (including the Building) outside the
Premises to the extent the need for such compliance results from the particular
manner of use of the Premises or any part in thereof, the performance of any
alterations, improvements or

27

--------------------------------------------------------------------------------

additions, or as a result of any act or omission, by Tenant or any of its
subtenants or any party claiming by, through or under Tenant or any such
subtenants. 

If Tenant shall at any time fail to pay any Imposition in accordance with the
provisions of paragraphs 6 or 26, or to take out, pay for, maintain and deliver
any of the insurance policies or certificates of insurance provided for in
paragraph 11, or shall fail to make any other payment or perform any other act
on its part to be made or performed hereunder, then Landlord, after two (2)
Business Days prior written notice to Tenant (or without notice in situations
where Landlord determines that delay is likely to cause immediate harm to
Landlord’s interest in the Premises, including, without limitation, any
potential lapse of insurance), and without waiving or releasing Tenant from any
obligation of Tenant contained in this Lease, may, but shall be under no
obligation to do so,

(i) pay any Imposition payable by Tenant pursuant to this Lease; or

(ii) make any other payment or perform any other act on Tenant’s part to be paid
or performed hereunder which Tenant shall not have performed within the time
required thereof.

Landlord may enter upon the Premises or other portions at the Campus for any
such cure purpose set forth in this paragraph 12 and take all such action in or
on the Premises or other portions at the Campus as may be necessary thereof
pursuant to this paragraph 12. All sums, actually so paid by Landlord and all
costs and expenses, including attorney’s fees, incurred by Landlord in
connection with the performance of any such act, together with interest thereon
at the Overdue Rate and an administrative fee equal to five percent (5%) of all
such costs and expenses, shall be paid by Tenant to Landlord on demand. Landlord
shall not be limited in the proof of any damages which Landlord may claim
against Tenant arising out of or by reason of Tenant’s failure to provide and
keep in force insurance as aforesaid, to the amount of the insurance premium or
premiums not paid or incurred by Tenant, and which would have been payable upon
such insurance, but Landlord shall also be entitled to recover, as damages for
such breach, the uninsured amount of any loss, damages, costs and expenses of
suit, including reasonable attorney’s fees, suffered or incurred by reason of
damage to or destruction of the Premises, or any portion thereof or other damage
or loss which Tenant is required to insure against hereunder, occurring during
any period when Tenant shall have failed or neglected to provide insurance as
aforesaid.

13.  PARTIAL TAKING

(a) This Section 13(a) shall apply solely with respect to a taking of less than
substantially all of the Premises prior to the Premises Conversion Date.  If
less than substantially all of the Premises shall be taken prior to the Premises
Conversion Date for public or quasi-public purposes, Tenant will promptly, at
its sole cost and expense, restore, repair, replace or rebuild the improvements
so taken in conformity with the requirements of paragraph 9 as nearly as
practicable to the condition, size, quality of workmanship and market value
thereof immediately prior to such taking, without regard to the adequacy of any
condemnation award for such purpose. There shall be no abatement of Rent during
such period of restoration. In performing its obligations, Tenant shall be
entitled to all condemnation proceeds available to Landlord under the same terms
and conditions for disbursement set forth for Casualty proceeds in paragraph 10
hereof, including such proceeds being made available by Mortgagee. Tenant shall,
at its sole cost

28

--------------------------------------------------------------------------------

and expense, negotiate and, if necessary, litigate, the amount of the award, and
Landlord shall have the right to participate in such process, and if Tenant
fails to diligently prosecute such efforts or if an Event of Default exists,
Landlord may take control of the process. Any condemnation proceeds in excess of
the amounts as are made available to Tenant for restoration or repair of the
Premises, shall be the sole and exclusive property of Landlord.  So long as no
Event of Default exists, Tenant shall have the right to participate in
condemnation proceedings with Landlord, and shall be entitled to receive any
award made by the condemning authority in respect of business loss or, if
available, business relocation and any other claim permitted by law, which does
not, in any such case, diminish Landlord’s recovery.

(b) If less than substantially all of the Premises shall be taken from and after
the Conversion Date for public or quasi-public purposes, paragraph 14(b) shall
apply.

14.  SUBSTANTIAL TAKING

(a) If all or substantially all of the Premises shall be taken for public or
quasi-public purposes, and if Tenant determines that such event has rendered the
Premises unavailable for use or unsuitable for restoration for continued use and
occupancy in Tenant’s business, then Tenant, in lieu of rebuilding as
contemplated by paragraph 13(a) with respect to such a taking prior to the
Premises Conversion Date, shall, not later than ninety (90) days after such
occurrence (including a final determination of the condemnation award associated
therewith), deliver to Landlord (i) notice of its intention to terminate this
Lease on a date occurring not more than 180 days nor less than 90 days after
such notice (the “Termination Date”), (ii) a certificate by the president or a
vice president of Tenant describing the event giving rise to such termination,
stating that such event has rendered the Premises unavailable for use or
unsuitable for restoration for continued use and occupancy in Tenant’s business
and that such termination will not violate any operating agreement or covenant
then in effect, and (iii) an assignment to Lender and Mortgagee, as their
interests may appear, of all of Tenant’s right, title and interest (if any) in
any condemnation proceedings for the taking of the Premises; provided, however,
that Tenant shall retain all of its right, title and interest, if any, under
applicable law, for the taking of Tenant’s Trade Fixtures, business relocation
and business loss, so long as the same do not diminish the amount of any
condemnation proceeds payable to or recoverable by Landlord or Mortgagee. Upon
delivery of such notice, this Lease shall terminate on the Termination Date,
except for any obligations or liabilities which have accrued prior to the
Termination Date or that survive the expiration or termination of this Lease.

(b) If, at any time from and after the Premises Conversion Date, any part of the
Building is taken for public or quasi-public purposes, then Landlord shall have
the right to terminate this Lease (even if Landlord’s entire interest in the
Premises may have been divested) by giving notice of Landlord’s election so to
do within ninety (90) days after the effective date of such taking, whereupon
this Lease shall terminate thirty (30) days after the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof.  If this Lease shall not be terminated pursuant
to paragraph 14(a) or this paragraph 14(b), Landlord shall thereafter use due
diligence to restore the Building (excluding any alterations made by Tenant and
any Tenant’s Trade Fixtures) to the extent necessary to allow for Tenant’s use
and occupation (to the extent practicable), provided that Landlord’s obligation
shall be limited to the amount of the condemnation award available therefor. 
If, for any reason, such

29

--------------------------------------------------------------------------------

restoration shall not be substantially completed within six (6) months after the
expiration of the 90-day period referred to above in this paragraph 14(b) (which
six-month period may be extended for such periods of time as Landlord is
prevented from proceeding with or completing such restoration for any cause
beyond Landlord's reasonable control), Tenant shall have the right to terminate
this Lease by giving notice to Landlord thereof within thirty (30) days after
the expiration of such period (as so extended) provided that such restoration is
not completed within such period.  This Lease shall cease and come to an end
without further liability or obligation on the part of either party thirty (30)
days after such giving of notice by Tenant (except for any obligations or
liabilities which have accrued prior to such termination date or that survive
the expiration or termination of this Lease) unless, within such 30-day period,
Landlord substantially completes such restoration.  Such right of termination
shall be Tenant's sole and exclusive remedy at law or in equity for Landlord's
failure so to complete such restoration, and time shall be of the essence with
respect thereto.  Landlord shall have and hereby reserves and excepts, and
Tenant hereby grants and assigns to Landlord, all rights to recover for damages
to the Premises and the leasehold interest hereby created, and to compensation
accrued or hereafter to accrue by reason of such taking, damage or destruction,
and by way of confirming the foregoing, Tenant hereby grants and assigns, and
covenants with Landlord to grant and assign to Landlord, all rights to such
damages or compensation, and covenants to deliver such further assignments and
assurances thereof as Landlord may from time to time request, and Tenant hereby
irrevocably appoints Landlord its attorney-in-fact to execute and deliver in
Tenant's name all such assignments and assurances; provided, however, that
Tenant shall retain all of its right, title and interest, if any, under
applicable law, for the taking of Tenant’s Trade Fixtures, business relocation
and business loss, so long as the same do not diminish the amount of any
condemnation proceeds payable to or recoverable by Landlord or Mortgagee.

15.  DEFAULT; EVENTS OF DEFAULT

The occurrence of any one or more of the following events (“Event of Default”)
shall constitute a breach of this Lease by Tenant:

(a) Tenant fails to pay any Fixed Rent as and when such Fixed Rent becomes due,
and such failure continues for five (5) days after written notice thereof,
provided that if Tenant is more than five (5) days late in the payment of Fixed
Rent in any twelve (12) consecutive month period, only one notice need be given
by Landlord during such 12 month period and any subsequent failure to pay Fixed
Rent on or before its due date within such twelve (12) consecutive months shall
constitute an Event of Default after five (5) days without notice; or

(b) Tenant fails to pay any Additional Rent as and when such Additional Rent
becomes due and payable and such failure continues for more than five (5) days
after written notice thereof, provided that if Tenant is more than five (5) days
late in the payment of Additional Rent in any twelve (12) consecutive month
period, only one notice need be given by Landlord during such 12 month period
and any subsequent failure to pay Additional Rent on or before its due date
within such twelve (12) consecutive months shall constitute an Event of Default
after five (5) days without notice; or

(c) A default occurs under paragraph 25 (subletting/assignment) or under
paragraph 21 (mechanics’ liens); or

30

--------------------------------------------------------------------------------

(d) Tenant fails to perform or breaches any agreement or covenant of this Lease
not separately covered in this paragraph 15 to be performed or observed by
Tenant as and when performance or observance is due and such failure or breach
continues for more than thirty (30) days after Landlord’s giving written notice
thereof to Tenant; provided, however, that if, by the nature of such agreement
or covenant, such failure or breach cannot reasonably be cured within such
period of thirty (30) days, an Event of Default shall not exist as long as
Tenant commences with due diligence and dispatch the curing of such failure or
breach within such period of thirty (30) days and, having so commenced,
thereafter prosecutes with diligence and dispatch and completes the curing of
such failure or breach within a reasonable time not to exceed one hundred twenty
(120) days; or

(e) Tenant (i) files, or consents by answer or otherwise to the filing against
Tenant of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction, (ii)
makes an assignment for the benefit of Tenant’s creditors, (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of Tenant or of any substantial part of Tenant’s property, (iv) takes
action for the purpose of any of the foregoing, (v) admits in writing its
inability to pay its debts generally as they mature, or (vi) is no longer
solvent or is unable to pay its debts generally as they mature; or

(f) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of Tenant or of all or a substantial part of the property thereof, or
an involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to Tenant or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within sixty (60) days of commencement; or

(g) Any event occurs which is specifically stated to be an Event of Default
under this Lease; or

(h) An event of default shall occur under any loan agreement or indenture of
Tenant or its subsidiaries securing an amount in excess of $10,000,000 and which
event of default gives the lenders under such loan agreement or indenture the
right to accelerate the debt secured thereby; or

(i) Any representation or warranty of Tenant contained in this Lease delivered
to Landlord shall have been materially and adversely false as of the date it was
made; or

(j) This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
forty-five (45) days; or

(k) Tenant shall abandon all or a material portion the Premises for ninety (90)
days and shall be in default in the performance of any material provision of
this Lease or any Related Lease at any time during such ninety (90) day period;
or

(1) Any judgment or order for the payment of money in excess of $10,000,000
shall be rendered against Tenant or its subsidiaries and not paid within thirty
(30) days after the right to appeal shall have expired; or

31

--------------------------------------------------------------------------------

(m) Tenant fails to pay any insurance premiums when due or otherwise fails to
continuously maintain all insurance required to be maintained by Tenant in
accordance with the terms and conditions of this Lease; or

(n) An “Event of Default” shall occur and be continuing under, and as defined
in, any Related Lease.

Landlord may treat the occurrence of any one or more of the foregoing Events of
Default as a breach of this Lease. For so long as such Event of Default
continues, Landlord, at its option and with or without notice or demand of any
kind to Tenant or any other Person, may have any one or more of the remedies
provided in this Lease, in addition to all other remedies and rights provided at
law or in equity.

16.  REMEDIES

(a) Upon the occurrence of an Event of Default, Landlord shall, in addition to,
and not in derogation of any remedies for any preceding breach, with or without
notice of demand and without limiting Landlord in the exercise of any right or
remedy which Landlord may have by reason of such Event of Default have all of
the following remedies available:

(i) Landlord shall have the right to terminate Tenant’s right to possession of
the Premises and repossess the Premises by any lawful means without terminating
this Lease. Landlord shall use good faith and reasonably prompt efforts, but
only if and to the extent (if any) required by applicable law of the state where
the Premises are located, to re-let the Premises for the account of Tenant for
such rent and upon such terms as may be satisfactory to Landlord in its sole
discretion.  For the purposes of that re-letting, Landlord may repair, and
perform remodeling and alterations to the Premises. If Landlord fails to re-let
the Premises, Tenant shall pay to Landlord the Rent in this Lease for the
balance of the Term as those amounts become due in accordance with the terms of
this Lease. If Landlord re-lets the Premises, but fails to realize a sufficient
sum from the re-letting to pay the full amount of Rent in this Lease for the
balance of the Term as those amounts become due in accordance with the terms of
this Lease, after deducting from the amount so realized all of the costs and
expenses of all decoration, repairs, remodeling, alterations and additions and
the expenses of the re-letting and of the collection of the rent accruing from
the re-letting, Tenant shall pay to Landlord the amount of any deficiency upon
Landlord’s demand from time to time made.

(ii) Landlord shall have the right at any time to give a written termination
notice to Tenant and, on the date specified in such notice, Tenant’s right to
possession shall terminate and this Lease shall terminate. Upon such
termination, Landlord shall have the right to recover from Tenant:

(x) The worth at the time of determination of all unpaid Rent, which had been
earned at the time of termination;

(y) The worth at the time of determination of the amount of all unpaid Rent for
the balance of the then-Term of this Lease after the time of termination reduced
only to the extent of net rental proceeds actually received from any subsequent
replacement tenant(s) for any portion of the Premises; provided, however, except
to the extent any state statutes or common

32

--------------------------------------------------------------------------------

law applicable to the Premises requires Landlord to mitigate its damages arising
from an Event of Default by Tenant under this Lease, from and after any such
Event of Default, Landlord shall have no duty to mitigate its damages by
re-letting, or attempting to re-let, any portion of the Premises to any
replacement tenant(s); and

(z) All other amounts necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform all of Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom. The “worth at the time of determination” of the amounts
referred to in clause (x) above shall be computed by allowing interest at the
Overdue Rate. The “worth at the time of determination” of the amount referred to
in clause (y) above shall be computed by discounting such amount to present
value by using the discount rate equal to the then Treasury Rate. For the
purpose of determining unpaid Rent under clause (x) and (y) above, the Rent
reserved in this Lease shall be deemed to be the total Rent payable by Tenant
under paragraph 5 hereof.

(iii) Even though Tenant has breached this Lease, this Lease shall continue in
effect for so long as Landlord does not terminate Tenant’s right to possession,
and Landlord shall have the right to enforce all its rights and remedies under
this Lease, including the right to recover all Rent as it becomes due under this
Lease. Acts of maintenance or preservation or efforts to relet the Premises or
the appointment of a receiver upon initiative of Landlord to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant’s right
to possession unless written notice of such termination is given by Landlord to
Tenant. Landlord shall have unrestricted rights of entry for such purposes
following an Event of Default. Landlord shall be entitled to an administrative
fee of five percent (5%) of all amounts expended under this paragraph 16.

(b) All agreements and covenants to be performed or observed by Tenant under
this Lease shall be at Tenant’s sole cost and expense and without any abatement
of Fixed Rent or Additional Rent. If Tenant fails to pay any sum of money to be
paid by Tenant or to perform any other act to be performed by Tenant under this
Lease as and when due or required to be performed (and fails to cure such
non-performance within any applicable notice or grace period, if any, expressly
provided for in paragraph 12 of this Lease), Landlord shall have the right, but
shall not be obligated, and without waiving or releasing Tenant from any
obligations of Tenant, to make any such payment or to perform any such other act
on behalf of Tenant in accordance with this Lease. All sums so paid by Landlord
and all incidental costs shall be deemed Additional Rent hereunder and shall be
payable by Tenant to Landlord on demand, together with interest on all such sums
from the date of expenditure by Landlord to the date of repayment by Tenant at
the Overdue Rate. Landlord shall have, in addition to all other rights and
remedies of Landlord, the same rights and remedies in the event of the
nonpayment of such sums (plus interest at the Overdue Rate) by Tenant as in the
case of default by Tenant in the payment of Rent.

(c) If Tenant abandons or surrenders the Premises, or any portion thereof, or an
Event of Default by Tenant pursuant to paragraph 15(k) above shall have
occurred, or Tenant is dispossessed by process of law or otherwise, any movable
furniture, equipment, trade fixtures or personal property (including Tenant’s
Trade Fixtures) belonging to Tenant and left in the Premises, or any portion
thereof, shall be deemed to be abandoned, at the option of Landlord,

33

--------------------------------------------------------------------------------

and Landlord shall have the right to sell or otherwise dispose of such personal
property in any commercially reasonable manner. If Tenant abandons the Premises,
or any portion thereof, Landlord shall have the right, but not the obligation,
to sublet the Premises, or any portion thereof, on reasonable terms for the
account of Tenant, and Tenant shall be liable for all costs of such subletting,
including the cost of preparing the Premises, or any portion thereof, for
subtenants and leasing commissions paid to brokers.

(d) No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing under applicable law or in equity.

17.  SUBORDINATION

(a) Subordination, Non-Disturbance. Tenant agrees at any time hereafter, and
from time to time within ten (10) days of written request of Landlord, to
execute and deliver to Landlord at Landlord’s election either (1) an instrument
in the form customarily used by any institutional investor becoming a Mortgagee
or (2) a subordination, non-disturbance and attornment agreement substantially
in the form attached hereto as Exhibit D (in either such case, such instrument,
release, document, or agreement is herein called the “Subordination,
Non-Disturbance and Attornment Agreement”), in either case subjecting and
subordinating this Lease to the lien of any Mortgage, which at any time may be
placed upon the Premises, or any portion thereof, by Landlord, and to any
replacements, renewals, amendments, consolidations, modifications, extensions or
refinancing thereof. It is agreed, nevertheless, that so long as there exists no
default of Tenant, such Subordination, Non-Disturbance and Attornment Agreement
shall not interfere with, hinder or reduce Tenant’s right to quiet enjoyment
under this Lease, nor the right of Tenant to continue to occupy the Premises,
and all portions thereof, and to conduct its business thereon in accordance with
the covenants, conditions, provisions, terms and agreements of this Lease.

(b) Mortgagee Protection Clause. In the event of any act or omission of Landlord
constituting a default by Landlord, Tenant shall not exercise any remedy until
Tenant has given Landlord and any Mortgagee of the Premises written notice of
such act or omission, and until a reasonable period of time (not less than
thirty (30) days) to allow Landlord or the Mortgagee to remedy such act or
omission shall have elapsed following receipt of such notice. However, if such
act or omission cannot, with due diligence and in good faith, be remedied within
such period or cannot be cured simply by the payment of money, the Landlord and
the Mortgagee shall be allowed such further period of time as may be reasonably
necessary provided that it commences remedying the same with due diligence and
in good faith and thereafter diligently prosecutes such cure.  Nothing herein
contained shall be construed or interpreted as requiring any Mortgagee receiving
such notice to remedy such act or omission.

(c) Attornment. If any Mortgagee shall succeed to the rights of Landlord under
this Lease or to ownership of the Premises, whether through possession or
foreclosure or the delivery of a deed to the Premises in lieu of foreclosure,
then, except as otherwise provided in the applicable Subordination,
Non-Disturbance and Attornment Agreement between Tenant and Mortgagee, and so
long as Tenant is not in default under this Lease, such Mortgagee shall
automatically be

34

--------------------------------------------------------------------------------

deemed to have recognized this Lease and to assume the obligations of Landlord
hereunder accruing on and after the date such Mortgagee acquired title to the
Premises, and Tenant shall attorn to and recognize such Mortgagee as Tenant’s
landlord under this Lease and shall promptly execute and deliver any instrument
that such Mortgagee may reasonably request to evidence such attornment (whether
before or after the making of the Mortgage); provided, however, Mortgagee shall
not be (a) liable for any previous act or omission of any prior landlord
(including the Landlord); (b) subject to any credit, offset, claim,
counterclaim, demand or defense which Tenant may have against any prior landlord
(including the Landlord), (c) bound by any previous payment of more than one
month’s Rent; (d) bound by any previous modification of the Lease or any consent
to any assignment or sublet (made without Mortgagee's written consent); (e)
bound by any covenant of Landlord to undertake or complete any construction of
the Premises or any portion thereof, or (f)  bound by or responsible for any
security deposit, tax, insurance, or other prepaid or escrowed sums not actually
received by Mortgagee. In the event of any other transfer of Landlord’s interest
hereunder, such transferee shall automatically be deemed to have recognized this
Lease and to assume the obligations of Landlord hereunder accruing on and after
the date of such transfer, Tenant shall attorn to and recognize such transferee
as Tenant’s landlord under this Lease and shall promptly execute and deliver any
instrument that such transferee and Landlord may reasonably request to evidence
such attornment.

(d) Consent. Upon ten (10) days’ advance written notice, Tenant agrees to
execute, acknowledge and deliver a document consenting to the assignment by
Landlord of this Lease to a Mortgagee, in a form then in use among institutional
lenders, with such changes therein as may be reasonably requested by the
Mortgagee and Tenant.

18.  LANDLORD’S RIGHT OF ENTRY

Landlord, Mortgagee, and their respective designees, shall have the right to
enter the Premises at any time during normal business hours and any part of the
Premises on one (1) Business Day’s advance notice and to inspect the same, post
notices of non-responsibility, monitor construction, perform appraisals, perform
environmental site assessments and engineering studies, perform maintenance and
repairs, and exhibit the Premises to prospective purchasers and mortgagees, and
examine Tenant’s books and records pertaining to the Premises, insurance
policies, certificates of occupancy and other documents, records and permits in
Tenant’s possession with respect to the Premises; provided, however, that in
connection with such entry, Landlord shall use reasonable efforts to minimize
any interference with Tenant’s use of the Premises, shall observe all reasonable
security and safety rules and regulations of Tenant and shall preserve the
confidentiality of any non-public, confidential information obtained during such
entry in the same manner reasonably employed for the protection of its own
non-public, confidential information, except to the extent disclosure is
required by applicable Legal Requirements.

19.  NOTICES

Notices, statements, demands, or other communications required or permitted to
be given, rendered or made by either party to the other pursuant to this Lease
or pursuant to any applicable law or requirement of public authority, shall be
in writing (whether or not so stated

35

--------------------------------------------------------------------------------

elsewhere in this Lease) and shall be deemed to have been properly given,
rendered or made, when received by overnight delivery or overnight courier
delivery (or, if such delivery is refused, upon the date that delivery would
have occurred but for such refusal) or facsimile transmission (with electronic
confirmation thereof) with a confirmation copy of the entire original
transmittal sent by overnight delivery or by overnight courier delivery
addressed to the other parties as follows:

To Landlord:

Cushman & Wakefield Net Lease Trust, Inc.
51 West 52nd Street, 9th Floor
New York, NY 10019
Attention:  David H. Wenk
Tel:  (212) 841-7850
Fax:  (212) 698-2514

With a copy to:

James L. Black, Jr.
Bingham McCutchen LLP
150 Federal Street
Boston, MA 02110
Tel:  (617) 951-8754
Fax:  (617) 951-8736

To Tenant:

Quantum Corporation
Attention:  Director, Real Estate and Facilities
10125 Federal Drive
Colorado Springs, CO 80908
Tel.:  (719) 536-5000
Fax:  (719) 536-5945

With a copy to:

Quantum Corporation
Attention:  General Counsel
1650 Technology Drive, Suite 800
San Jose, CA  95110
Tel.:  (408) 944-4000
Fax::  (408) 944-6581

Any party listed in this paragraph 19 may, by notices as aforesaid, designate a
different address for addresses for notice, statements, demands or other
communications intended for it.

36

--------------------------------------------------------------------------------

20.  ESTOPPEL CERTIFICATE; FINANCIAL DATA

(a) At any time and from time to time, each party shall, within ten business
(10) days after written request, execute, acknowledge and deliver to the other
party a certificate certifying: (a) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that this Lease is in
full force and effect as modified, and stating the date and nature of each
modification); (b) the Commencement Date and the Lease Expiration Date
determined in accordance with paragraph 4 and the Basic Lease Information, and
the date, if any, to which all Rent and other sums payable hereunder have been
paid; (c) the amount of Fixed Rent currently payable monthly, (d) that, to the
best of such party’s knowledge, Tenant is not in default under this Lease,
except as to defaults specified in such certificate; (e) that, to the best of
such party’s knowledge, Landlord is not in default under this Lease, except as
to defaults specified in such certificate; (f) that, to the best of such party’s
knowledge, Tenant has no claim or defense against Landlord or offset rights with
respect to Rent, except as specified in such certificate and (g) such other
matters as may be reasonably requested by the requesting party or any actual or
prospective purchaser or mortgage lender. Any such certificate may be relied
upon by the recipient and any actual or prospective purchaser or mortgage lender
of the Premises or any part thereof.

(b) Tenant shall deliver to Landlord and to any Mortgagee, Lender, or purchaser
designated by Landlord the following information within ninety (90) days after
the end of each fiscal year of Tenant or such longer period as may be permitted
by any nationally recognized stock exchange upon which Tenant’s capital stock is
listed: an audited balance sheet of Tenant and its consolidated subsidiaries as
at the end of such year, an audited statement of profits and losses of Tenant
its consolidated subsidiaries for such year, and an audited statement of cash
flows of Tenant its consolidated subsidiaries for such year, setting forth in
each case, in comparative form, the corresponding figures for the preceding
fiscal year in reasonable detail and scope and certified by independent
certified public accountants of recognized national standing selected by Tenant;
and within forty-five (45) days or such longer period as may be permitted by any
nationally recognized stock exchange upon which Tenant’s stock is listed after
the end of each of the first three fiscal quarters of Tenant a balance sheet of
Tenant and its consolidated subsidiaries as at the end of such quarter,
statements of profits and losses of Tenant and its consolidated subsidiaries for
such quarter and a statement of cash flows of Tenant and its consolidated
subsidiaries for such quarter, setting forth in each case, in comparative form,
the corresponding figures for the similar quarter of the preceding year (or in
the case of an interim balance sheet, to the end of the prior year), in
reasonable detail and scope, and certified to be complete and accurate by a
financial officer of Tenant having knowledge thereof; the foregoing financial
statements all being prepared in accordance with generally accepted accounting
principles, consistently applied. If and so long as Tenant is a reporting
company under the Securities and Exchange Act of 1934, as amended, the foregoing
requirements of this paragraph 20(b) will be satisfied as long as Tenant’s Forms
10-K, 10-Q and annual reports filed with the Securities and Exchange Commission
are accessible on Tenant’s website or otherwise publicly available to Landlord. 
Together with the annual financial statements described above, Tenant shall
deliver to Landlord an annual operating expense statements for the Premises in
detail reasonably satisfactory to Landlord and certified to be complete and
accurate by an officer of Tenant.

 

37

--------------------------------------------------------------------------------

(c) Upon ten (10) days’ prior notice, Tenant will permit Landlord and its
professional representatives to visit Tenant’s offices, and discuss Tenant’s
affairs and finances with appropriate officers, and will make available such
information as Landlord may reasonably request bearing on the Tenant, the
Premises or this Lease as Tenant may maintain in the ordinary course of
business, provided that so long as Tenant’s securities are publicly held,
Landlord shall agree to maintain the confidentiality of any information
designated by Tenant as “nonpublic”, except to the extent disclosure is required
by applicable Legal Requirements.

(d) Neither Landlord nor Tenant shall disclose any of the terms and provisions
of this Lease to the general public or any governmental authority, agency or
political subdivision thereof, except to the extent that such disclosure is
required by applicable law, without the prior written consent of the other
party, such consent not to be unreasonably withheld or delayed.  

21.  MECHANICS’ LIENS

(a) Except for liens created through the act of Landlord, Tenant shall not
suffer or permit any mechanic’s lien or other lien to be filed or recorded
against the Premises, equipment or materials supplied or claimed to have been
supplied to the Premises at the request of Tenant, or anyone holding the
Premises, or any portion thereof, through or under Tenant. If any such
mechanic’s lien or other lien shall at any time be filed or recorded against the
Premises, or any portion thereof, Tenant shall cause the same to be discharged
of record within fifteen (15) days after the date of filing or recording of the
same. However, in the event Tenant desires to contest the validity of any lien
it shall (i) on or before fifteen (15) days prior to the due date thereof (but
in no event later than thirty (30) days after the filing or recording thereof),
notify Landlord, in writing, that Tenant intends to so contest same; (ii) on or
before the due date thereof, if such lien involves an amount in excess of
$50,000 or if any Mortgagee so requires, deposit with Landlord security (in form
and content reasonably satisfactory to Landlord or Mortgagee) for the payment of
the full amount of such lien, and from time to time deposit additional security
so that, at all times, adequate security will be available for the payment of
the full amount of the lien together with all interest, penalties, costs and
other charges in respect thereof.

If Tenant complies with the foregoing, and Tenant continues, in good faith, to
contest the validity of such lien by appropriate legal proceedings which shall
operate to prevent the collection thereof and the sale or forfeiture of the
Premises, or any part thereof, to satisfy the same, Tenant shall be under no
obligation to pay such lien until such time as the same has been decreed, by
court order, to be a valid lien on the Premises. The deposit held by the
Landlord may be used to discharge the lien and any surplus deposit retained by
Landlord, after the payment of the lien shall be repaid to Tenant. Provided that
nonpayment of such lien does not cause Landlord to be in violation of any of its
contractual undertakings, Landlord agrees not to pay such lien during the period
of Tenant’s contest. However, if Landlord pays for the discharge of a lien or
any part thereof from funds of Landlord, any amount paid by Landlord, together
with all costs, fees and expenses in connection therewith (including attorney’s
fees of Landlord plus an administration fee equal to three percent (3%) of such
costs and expenses), shall be repaid by Tenant to Landlord on demand by
Landlord, together with interest thereon at the Overdue Rate. Tenant shall
indemnify and defend Landlord against and save Landlord and the Premises, and
any portion thereof, harmless from and against all losses, costs, damages,
expenses, liabilities, suits, penalties, claims, demands and obligations,
including attorney’s fees, to the extent resulting from the assertion, filing,
foreclosure or other legal proceedings with respect to any

38

--------------------------------------------------------------------------------

such mechanic’s lien or other lien (other than any liens resulting solely from
the acts of Landlord, unless taken with the consent of Tenant or as a result of
a default by Tenant under this Lease) or the attempt by Tenant to discharge same
as above provided.  No such contest may be prosecuted if it could subject
Landlord to any civil liability or the risk of any criminal liability or
otherwise adversely affect Landlord, the Premises or the Campus.

(b) ALL MATERIALMEN, CONTRACTORS, ARTISANS, ENGINEERS, MECHANICS, LABORERS AND
ANY OTHER PERSON NOW OR HEREAFTER FURNISHING ANY LABOR, SERVICES, MATERIALS,
SUPPLIES OR EQUIPMENT TO TENANT WITH RESPECT TO THE PREMISES, OR ANY PORTION
THEREOF, ARE HEREBY CHARGED WITH NOTICE THAT THEY MUST LOOK EXCLUSIVELY TO
TENANT TO OBTAIN PAYMENT FOR THE SAME. NOTICE IS HEREBY GIVEN THAT LANDLORD
SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES, MATERIALS, SUPPLIES, SKILL,
MACHINERY, FIXTURES OR EQUIPMENT FURNISHED OR TO BE FURNISHED TO TENANT UPON
CREDIT, AND THAT NO MECHANIC’S LIEN OR OTHER LIEN FOR ANY SUCH LABOR, SERVICES,
MATERIALS, SUPPLIES, MACHINERY, FIXTURES OR EQUIPMENT SHALL ATTACH TO OR AFFECT
THE ESTATE OR INTEREST OF LANDLORD IN AND TO THE PREMISES, OR ANY PORTION
THEREOF.

(c) Tenant shall not create, permit or suffer, and, subject to the provisions of
paragraph 21(a) hereof, shall promptly discharge and satisfy of record, any
other lien, encumbrance, charge, security interest, or other right or interest
which, as a result of Tenant’s action or inaction contrary to the provisions
hereof, shall be or become a lien, encumbrance, charge or security interest upon
the Premises, or any portion thereof, or the income therefrom, other than
Permitted Encumbrances.

22.  END OF TERM

(a) Upon the expiration or earlier termination of the Term of this Lease as to
all of the Premises or any applicable portion thereof, Tenant shall surrender
the Premises (or the applicable portion thereof) to Landlord in good condition
and repair as a first class facility suitable for the same use in which the
Premises was originally intended as of the Commencement Date except as repaired,
rebuilt or altered as required or permitted by this Lease (or, in the case of a
termination pursuant to paragraph 10(d), as damaged or destroyed, or, in the
case of termination pursuant to paragraph 14, as condemned), with (on the
Premises Conversion Date or, if applicable, at the time of any earlier
termination of this Lease prior to the Premises Conversion Date or, if the
Tenant timely exercises the Space 2 Special Renewal Term, on the expiration or
earlier termination of the Term thereafter) the Equipment and Improvements,
including all systems and components thereof, having a useful life of at least
five (5) years as reasonably determined by Landlord, and Tenant shall surrender
all keys to the Premises (or the applicable portion thereof) to Landlord at the
place then fixed for notices to Landlord and shall inform Landlord of all
combinations on locks, safes and vaults, if any. Except as otherwise provided
herein, Tenant shall at such time remove all of its property (including Tenant’s
Trade Fixtures) therefrom and all alterations and improvements placed thereon by
Tenant and not consented to by Landlord. Tenant shall repair any damage to the
Premises caused by such removal, and any and all such property not so removed
when required shall, at Landlord’s option, become the exclusive

39

--------------------------------------------------------------------------------

property of Landlord or be disposed of by Landlord, at Tenant’s cost and
expense, without further notice to or demand upon Tenant.

(b) If the Premises (or the applicable portion thereof) are not surrendered as
above set forth, Tenant shall indemnify, defend and hold Landlord harmless from
and against loss or liability to the extent resulting from the delay by Tenant
in so surrendering Premises (or such portion, as the case may be), including any
claim made by any succeeding occupant founded on such delay. Tenant’s obligation
to observe or perform this covenant shall survive the expiration or other
termination of this Lease. In addition to the foregoing, and in addition to the
Additional Rent, Tenant shall pay to Landlord a sum equal to one hundred fifty
percent (150%) of the Fixed Rent payable during the preceding year during each
month or portion thereof for which Tenant shall remain in possession of the
Premises or any part thereof after the termination of the Term as to all the
Premises or any applicable portion thereof or of Tenant’s rights of possession,
whether by lapse of time or otherwise.  The foregoing holdover Rent shall be
prorated for any partial month of holdover.  Such possession by Tenant shall be
as a tenancy at sufferance.  The provisions of this paragraph 22(b) shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein, at law or at equity.

(c) All property of Tenant not removed on or before the last day of the Term of
this Lease (as to all of the Premises or the applicable portion thereof) shall
be deemed abandoned. Tenant hereby agrees that Landlord may remove all such
abandoned property of Tenant, including Tenant’s Trade Fixtures, from the
Premises upon termination of this Lease and to cause its transportation and
storage, all at the sole cost and risk of Tenant and Landlord shall not be
liable for damage, theft, misappropriation or loss thereof and Landlord shall
not be liable in any manner in respect thereto and Landlord shall be entitled to
dispose of such property, as Landlord deems fit, without the requirement of an
accounting. Tenant shall pay all costs and expenses of such removal,
transportation and storage. Tenant shall reimburse Landlord upon demand for any
expenses incurred by Landlord with respect to removal or storage of abandoned
property and with respect to restoring said Premises to good order, condition
and repair.

(d) Except for surrender upon the expiration or earlier termination of the Term
hereof as expressly provided herein, no surrender to Landlord of this Lease or
of the Premises shall be valid or effective unless agreed to and accepted in
writing by Landlord.

23.  ALTERATIONS

(a) Tenant may make alterations, additions or improvements to the Premises
costing in the aggregate (when aggregated with all prior alterations, additions
and improvements made by Tenant during the Term under this Lease and the Related
Leases) less than $500,000 without Landlord’s consent only if (i) no Event of
Default then exists, (ii) such alterations, additions or improvements will be in
compliance with all applicable laws, codes, rules, regulations, ordinances and
Permitted Encumbrances, (iii) such alterations, additions or improvements will
not reduce the fair market sales or rental value or utility of the Premises in
its permitted use, considered as unencumbered by this Lease, (iv) such
alterations, additions or improvements will not be visible from outside of the
Building (or, after the Premises Conversion Date, outside of the Premises) and
will not affect in any way the structural, exterior or roof elements of the
Premises or mechanical, electrical, plumbing, utility or life safety systems of
the Premises or

40

--------------------------------------------------------------------------------

void any warranty or guaranty, or increase any of Landlord’s obligations under
paragraph 9(b) of this Lease, relating to the roof, the exterior walls, building
systems or the structural components of the Building (any alterations which are
not in conformity with clauses (i) - (iv) above are herein referred to as
“Prohibited Alterations”), but Tenant shall give prior written notice of any
such alterations, additions or improvements to Landlord. In all other cases,
Landlord’s prior written consent shall be required which consent shall not be
unreasonably withheld, conditioned, or delayed so long as such alterations would
not constitute Prohibited Alterations.  Notwithstanding the prohibition in
clause (iii) above, but subject to the limitations in clauses (i), (ii) and (iv)
above, Tenant shall have the right to convert portions of the Building that are
then office space to another use permitted under Section 3 of this Lease upon at
least fifteen (15) days prior written notice to the Landlord of such desired
conversion accompanied by a reasonably descriptive explanation of Tenant’s
proposed conversion and alteration plans, provided that (i) without limiting the
generality of any other provision of this Lease, upon the expiration or earlier
termination of the Term, Tenant, at its sole expense, shall restore all
converted portions of the Building back to its prior office use condition (and
to at least as good condition, quality, utility and repair as existed
immediately prior to the such conversion) and shall make all alterations and
improvements required in connection with such restoration, (ii) if the cost of
such restoration, as reasonably determined by Landlord, would exceed, when
aggregated with the cost to restore all prior conversions of office space to
other permitted uses by Tenant (or its permitted subtenants) at the Campus under
this Lease and the Related Leases, $100,000, then Tenant shall provide to
Landlord an irrevocable, transferable letter of credit to be maintained for a
period ninety (90) days beyond the Term in an amount sufficient in Landlord’s
reasonable estimation to cover the anticipated cost of the restoration of all
converted office space at the end of the Term and otherwise in form and
substance and from a financial institution satisfactory to Landlord and (iii)
the $500,000 threshold in the first sentence of Section 23(a) has not been and
will not be exceeded by such conversion.  All alterations, additions or
improvements by Tenant shall be done expeditiously and in a good and workmanlike
manner.  At Landlord’s option, any improvement made without Landlord’s consent
shall be removed and the area repaired at Tenant’s expense upon Landlord’s
request. 

In determining whether such alterations, additions or improvements, or whether
Tenant’s or any permitted subtenant’s occupancy or potential change of use of
any part of the Building from one use to another use (in each instance, to the
extent, if at all, otherwise permitted by the terms of this Lease) will be in
compliance with all applicable laws, codes, rules, regulations, ordinances and
Permitted Encumbrances, to the extent that less than 488 parking spaces have
been constructed on the lot on which Building C is located and available and
designated for the exclusive use by occupants and invitees of Building C, Tenant
may not take into consideration (i.e., the number of parking spaces located on
the Lot shall be deemed to be reduced by) the number of parking spaces on the
Lot equal to the difference between 488 and the actual number of parking spaces
then constructed on the lot on which Building C is located and available and
designated for the exclusive use by occupants and invitees of Building C for
purposes of determining Tenant’s compliance with applicable parking requirements
under such laws, codes, rules, regulations, ordinances and Permitted
Encumbrances.

(b) In no event shall Tenant be permitted to install underground storage tanks
or fuel systems on the Premises, or any portion thereof.

41

--------------------------------------------------------------------------------

(c) All alterations, additions or improvements requiring Landlord’s consent
shall be made at Tenant’s sole cost and expense as follows:

(i) Tenant shall submit to Landlord, for Landlord’s written approval, complete
plans and specifications for all work to be done by Tenant. Such plans and
specifications shall be prepared by the licensed architect(s) and engineer(s)
approved in writing by Landlord, shall comply with all applicable Legal
Requirements, shall not adversely affect the structural elements of the
Premises, shall be in a form sufficient to secure the approval of all government
authorities with jurisdiction over the Premises, and shall be otherwise
satisfactory to Landlord in Landlord’s reasonable discretion.  The architects
and engineers listed on Exhibit G hereto are hereby deemed approved by Landlord.

(ii) Provided that Tenant has notified Landlord in writing at least seven (7)
days in advance of the date on which Landlord will be receiving from Tenant
complete plans and specifications for the work to be done by Tenant, Landlord
shall notify Tenant in writing within fourteen (14) days after its receipt of
such plans and specifications whether Landlord approves, approves on condition
that Tenant reverse the alteration at Tenant’s expense at the termination or
expiration of this Lease, or disapproves such plans and specifications. Tenant
may submit to Landlord revised plans and specifications for Landlord’s prior
written approval, which approval shall not be unreasonably withheld or delayed
if (a) the work to be done would not, in Landlord’s reasonable judgment,
adversely affect the value, character, rentability or usefulness of the Premises
or any part thereof or otherwise constitute a Prohibited Alteration, or (b) the
work to be done shall be required by any Legal Requirement. Tenant shall pay all
costs, including the fees and expenses of the licensed architect(s) and
engineer(s), in preparing such plans and specifications.

(iii) All changes (other than field changes for which no change order is
proposed and which will be reflected in the final “as built” plans) in the plans
and specifications approved by Landlord shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed provided that such change would not result in a Prohibited
Alteration.  If Tenant wishes to make such change in approved plans and
specifications, Tenant shall have such architect(s) and engineer(s) prepare
plans and specifications for such change and submit them to Landlord for
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed provided that such change would not result in a
Prohibited Alteration.  Landlord shall notify Tenant in writing promptly whether
Landlord approves, approves on condition that Tenant reverse the alteration at
Tenant’s expense at the termination or expiration of this Lease, or disapproves
such change. If the plans and specifications are disapproved by Landlord, Tenant
may submit to Landlord revised plans and specifications for such change for
Landlord’s written approval in accordance with this clause (iii). After
Landlord’s written approval of such change, such change shall become part of the
plans and specifications approved by Landlord.  If Landlord’s prior written
approval, conditional approval or disapproval of such change is not delivered to
Tenant within ten (10) Business Days after written request, the absence of a
response shall be deemed approval.

(iv) Tenant shall obtain and comply with all building permits and other
government permits and approvals required in connection with the work. Tenant
shall, through Tenant’s licensed contractor, perform the work substantially in
accordance with the plans and

42

--------------------------------------------------------------------------------

specifications approved in writing by Landlord. Tenant shall pay, as Additional
Rent, the entire cost of all work (including the cost of all utilities, permits,
fees, taxes, and property and liability insurance premiums in connection
therewith) required to make the alterations, additions or improvements. Under no
circumstances shall Landlord be liable to Tenant for any damage, loss, cost or
expenses incurred by Tenant on account of any plans and specifications,
contractors or subcontractors, design of any work, construction of any work, or
delay in completion of any work.

(v) Tenant shall give written notice to Landlord of the date on which
construction of any work in excess of $25,000 to be done by outside contractors
will be commenced at least ten (10) days prior to such date. Landlord shall have
the right to post and keep posted on the Premises any notices that may be
provided by law or which Landlord may deem to be proper for the protection of
Landlord and the Premises, or any portion thereof, from liens, and to take any
other action Landlord deems necessary to remove or discharge Liens at the
expense of Tenant.

(vi) All alterations, additions, improvements, and fixtures, whether temporary
or permanent in character, made in or to the Premises by Tenant, shall become
part of the Premises and Landlord’s property, except those that Landlord
requires Tenant to remove upon the expiration or earlier termination of the
Term. Upon termination or expiration of this Lease, Tenant shall, at Tenant’s
expense, remove all movable furniture, equipment, trade fixtures, office
machines and other personal property (including Tenant’s Trade Fixtures) of
Tenant from the Premises (but not the Improvements or Equipment, except as
required pursuant to the preceding sentence), and replace all of Tenant’s
security lockset cores with non-Tenant proprietary cores, and repair all damage
caused by such removal or replacement. Termination of this Lease shall not
affect the obligations of Tenant pursuant to this paragraph 23(c) to be
performed after such termination.

24.  MEMORANDUM OF LEASE

The parties agree to promptly execute a Memorandum of Lease in recordable form
and either of the parties shall have the right, without notice to the other
party, to record such Memorandum of Lease at the expense of Tenant.

25.  SUBLETTING/ASSIGNMENT

(a) Except as expressly provided otherwise in this Section 25, Tenant shall not,
directly or indirectly, without the prior written consent of Landlord and
Mortgagee, assign this Lease or any interest herein, or any interest in Tenant. 
Except as expressly provided otherwise in this Section 25, this Lease shall not,
nor shall any interest herein, be assignable as to the interest of Tenant
involuntarily or by operation of law without the prior written consent of
Landlord and Mortgagee.

For purposes of this paragraph 25(a), the occurrence of a Corporate Control
Event, or the public announcement thereof, shall be deemed to be an assignment
of this Lease which is prohibited by the preceding paragraph unless each of the
following conditions precedent is satisfied (a “Permitted Transfer”):

43

--------------------------------------------------------------------------------

(i) the successor to or transferee of Tenant (the “Transferee”) (x) has a
tangible net worth computed in accordance with generally accepted accounting
principles consistently applied at least equal to the tangible net worth of
Tenant immediately prior to such Corporate Control Event, and (y) satisfies the
Corporate Control Criteria,

(ii) proof reasonably satisfactory to Landlord of such required net worth and
satisfaction of the Corporate Control Criteria shall have been delivered to
Landlord at least twenty (20) days prior to the effective date of any such
Corporate Control Event,

(iii) the Transferee agrees directly with Landlord, by written instrument in
form reasonably satisfactory to Landlord, to be bound by all of the obligations
and liabilities of Tenant under this Lease,

(iv) in no event shall the originally named Tenant (or the entity into which
Tenant is merged or consolidated) be released from its obligations under this
Lease,

(v) any such transfer or transaction is for a legitimate, regular business
purpose of Tenant and the Transferee other than a transfer of Tenant's interest
in this Lease, and

(vi) no Event of Default then exists or will exist immediately after giving
effect to such Corporate Control Event.

Additionally, Tenant shall not, directly or indirectly, without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned, or delayed, sublease the Premises or any part thereof, or permit
the use or occupancy of the Premises by any Person other than Tenant; provided,
however that Landlord shall not be required to act reasonably in granting such
consent unless all of the following criteria are satisfied:

(i) The business of each proposed subtenant and its use of the Premises shall be
consistent with the permitted uses set forth in Section 3 hereof and the other
then current uses of the Campus;

(ii) The proposed subtenant is of a character and financial condition, and its
business is of such a nature, such as is in keeping with the standards of
Landlord and its affiliates in those respects for the Building and the Campus as
a whole, taking into consideration the size of the proposed subleased premises
and the proposed term of the sublease;

(ii) Neither the proposed subtenant, nor any person or entity who directly or
indirectly controls, is controlled by, or is under common control with, the
proposed subtenant or any person who controls the proposed subtenant, shall be
(A) an occupant of any space in the Campus, or (B) a person or entity which is

44

--------------------------------------------------------------------------------

negotiating (or which has, in the last twelve (12) months, negotiated) with
Landlord or any of its affiliates for the rental or any space in the Campus,
provided, however, that, in each case, Landlord or Landlord’s affiliates has
available, or will have available within twelve (12) months from the effective
date of the proposed sublease, at the Campus comparable space in size to the
space proposed to be sublet (comparable space being defined as plus or minus
fifteen percent (15%) of the space proposed to be sublet);

(iii) The sublease will not violate any exclusive rights granted to any other
tenant on the Campus;

(iv) The form of the proposed sublease shall be reasonably satisfactory to
Landlord and the proposed subtenant shall enter into a consent agreement
reasonably satisfactory to Landlord;

(v) Not later than thirty (30) days prior to the proposed commencement of such
sublease, Landlord shall have received information reasonably sufficient to
determine compliance with the foregoing conditions (except in the case of (iii)
above, Landlord shall have received only the proposed form of sublease and not
an execution copy thereof, together with a term sheet of material terms, not
later than thirty (30) days prior to the proposed commencement of such sublease,
and provided further that the actual executed sublease shall be delivered to
Landlord prior to the commencement date without any material change from such
form sublease and term sheet); and

(vi) In no event shall Tenant be released from its obligations under this Lease.

Notwithstanding the foregoing, Tenant may sublease the Premises or any part
thereof to, or permit the use or occupancy of the Premises by, any Affiliate of
Tenant without Landlord’s consent, but upon fifteen (15) days prior written
notice to Landlord and so long as the other provisions of this paragraph 25 are
satisfied.  Notwithstanding anything to the contrary in this Lease, Tenant shall
have no right to sublease, or offer to sublease, all or any portion of the
Premises prior to December 1, 2006.

Any of the foregoing prohibited acts without such prior written consent of
Landlord and Mortgagee, if required, shall be void and shall, at the option of
Landlord or Mortgagee, constitute an immediate Event of Default that entitles
Landlord to all remedies available at law and pursuant to this Lease. Tenant
agrees that the instrument by which any assignment or sublease to which Landlord
and Mortgagee consent is accomplished shall expressly provide that any sublessee
shall not violate this Lease and that the Landlord shall be entitled to enforce
the provisions of the sublease directly against the sublessee in the event of an
Event of Default by Tenant under the Lease, and the assignee or subtenant will
perform all of the covenants to be performed by Tenant under this Lease (in the
case of a partial assignment or a sublease, only insofar as such covenants
relate to the portion of the Premises subject to such partial assignment or a
sublease) as and when performance is due after the effective date of the
assignment or sublease and that Landlord will have the right to enforce such
covenants directly against such

45

--------------------------------------------------------------------------------

assignee or subtenant.  All subleases shall be subject and subordinate to this
Lease, and shall expressly provide that in the event of termination by Landlord
of this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (i) liable for
any previous act or omission of Tenant under such sublease, (ii) subject to any
credit, offset, claim, counterclaim, demand or defense which such subtenant may
have against Tenant, (iii) bound by any previous modification of such sublease
(made without Landlord’s consent) or by any previous prepayment of more that one
(1) month’s rent, (iv) bound by any covenant of Tenant to undertake or complete
any construction of the Premises or any portion thereof, (v) required to account
for any security deposit of the subtenant other than any security deposit
actually delivered to Landlord by Tenant, and (vi) responsible for any monies
owing by Tenant to the credit of the subtenant.  No sublease shall be for a term
ending later than one day prior to the Lease Expiration Date for the space in
question.  Any purported assignment or sublease without an instrument containing
the foregoing provisions shall be void. No assignment, sublease or other
relinquishment of possession of the Premises shall in any way discharge or
diminish any of Tenant’s obligations to Landlord hereunder, and Tenant shall in
all cases remain primarily liable (and not liable merely as a guarantor or
surety) for the performance by any assignee or subtenant of all such covenants,
as if no assignment or sublease had been made.

(b) If Landlord and Mortgagee consent in writing, Tenant may complete the
intended assignment or sublease subject to the following conditions: (i) no
assignment or sublease shall be valid and no assignee or subtenant shall take
possession of the Premises or any part thereof until an executed duplicate
original of such assignment or sublease, in compliance with paragraph 25(a) has
been delivered to Landlord and Mortgagee, and (ii) no assignee or subtenant
shall have a right further to assign or sublease without the prior written
consent of Landlord and Mortgagee which consents may be given or denied in such
party’s sole discretion, except as expressly provided otherwise herein.

(c) Unless and until expressly released by Landlord and Mortgagee, no assignment
(including, without limitation, a Permitted Transfer) or sublease whatsoever
shall release Tenant from Tenant’s obligations and liabilities under this Lease
(which shall continue as the obligations of a principal and not of a guarantor
or surety) or alter the primary liability of Tenant to pay all Rent and to
perform all obligations to be paid and performed by Tenant. The acceptance of
Rent by Landlord from any other Person shall not be deemed to be a waiver by
Landlord of any provision of this Lease. Consent to one assignment or sublease
shall not be deemed consent to any subsequent assignment or sublease. If any
assignee, subtenant or successor of Tenant defaults in the performance of any
obligation to be performed by Tenant under this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such assignee, subtenant or successor. Landlord may consent to subsequent
assignments or subleases or amendments or modifications to this Lease with
assignees, subtenants or successor of Tenant, without notifying Tenant or any
successor of Tenant and without obtaining any consent thereto from Tenant or any
successor of Tenant, and such action shall not release Tenant from liability
under this Lease; provided, however, that Tenant shall not be bound by any
modification to this Lease not approved in writing by Tenant.

46

--------------------------------------------------------------------------------

(d) Tenant shall have no right to mortgage, grant a lien upon, encumber or
otherwise finance Tenant’s interest under this Lease or record a lien upon
Tenant’s interest in the Premises under this Lease, and Tenant shall not permit,
cause or suffer to be recorded in the real estate records of the county in which
the Premises are located any mortgage, deed to secure debt, deed of trust,
assignment, UCC financing statement or any other document granting, perfecting,
or recording a lien upon Tenant’s interest in this Lease or interest in the
Premises under this Lease. Tenant shall not give any notice, or permit or cause
any other party to give any notice, to Landlord of any existing lien on or
security interest in Tenant’s interest in this Lease or interest in the Premises
under this Lease. Tenant shall not request that Landlord execute (nor shall
Landlord have any obligation to execute) any non-disturbance, attornment or any
other agreement in favor of any party transacting any business or transaction
with or related to Tenant.

(e) If Tenant shall assign this Lease or sublet the Premises to any Person other
than Landlord, or request the consent of Landlord and Mortgagee to any
assignment, subletting, or other action which requires Landlord’s consent
hereunder, Tenant shall pay (i) Landlord’s reasonable standard processing fee
which shall not exceed Ten Thousand Dollars ($10,000) in each instance and (ii)
Landlord’s and Mortgagee’s attorneys’ fees and costs incurred in connection
therewith.

(f) Tenant agrees to give notice to Mortgagee of any request for consent to any
assignment or transfer of the Lease or subletting of all or any portion of the
Premises simultaneously with delivery of notice thereof to Landlord.

(g) Tenant shall timely and fully comply with all of its obligations and duties
under any permitted sublease.  Tenant covenants to use best efforts to cause all
subtenants under each permitted sublease to comply with its obligations
thereunder.  Tenant be responsible at its sole cost for removing (or causing the
applicable subtenant to remove) any alterations, additions or improvement, if
any, constructed by or for any subtenant which have been consented to by
Landlord but required to be removed by Landlord at the expiration or earlier
termination of the Term.

(h) Tenant represents, warrants and covenants to Landlord that there are no
leasing commissions which are presently owing or payable or which may become
payable by (i) Tenant, or (ii) Landlord or any subsequent owner of the Premises
or any sublandlord under any permitted sublease hereunder or any future renewal,
expansion or extension of any such sublease, if any, or exercise of any option
or right of first refusal, if any, thereunder. Notwithstanding any contrary
provision in this Lease, Tenant's obligation hereunder shall survive and
expiration or earlier termination of this Lease.

(i) Tenant shall promptly forward to Landlord any notices (including, without
limitation, notices of default and notices of elections or exercise of rights or
options, including renewal, extension and expansion rights or options), demands,
requests for consent or other written communications or correspondence received
or delivered by Tenant with respect to any permitted sublease.

(j) Without the prior written consent of Landlord, in its sole and absolute
discretion, Tenant shall not:

47

--------------------------------------------------------------------------------

(i) amend, modify, extend or renew any permitted sublease;

(ii) approve any assignment of, or subletting of premises subleased pursuant to,
any permitted sublease;

(iii) approve any alterations or additions to or improvements of premises
subleased pursuant to any permitted sublease;

(iv) grant any other material consents under any permitted sublease; or

(v) collect rent for more than one month in advance under any permitted
sublease. 

26.  HAZARDOUS MATERIAL

(a) Tenant (i) shall comply, and cause the Premises to comply, with all
Environmental Laws (as hereinafter defined) applicable to the Premises
(including the making of all submissions to governmental authorities required by
Environmental Laws and the carrying out of any remediation program specified by
such authority), (ii) shall prohibit the use of the Premises for the generation,
manufacture, refinement, production, or processing of any Hazardous Material (as
hereinafter defined) or for the storage, handling, transfer or transportation of
any Hazardous Material (other than solely in connection with the operation,
business and maintenance of the Premises and in commercially reasonable
quantities as a consumer thereof and in compliance with Environmental Laws),
(iii) shall not permit to remain, install or permit the installation on the
Premises of any surface impoundments, underground storage tanks, pcb-containing
transformers or asbestos-containing materials, and (iv) shall cause any
alterations of the Premises to be done in a way so as to not expose in an unsafe
manner the persons working on or visiting the Premises to Hazardous Materials
and in connection with any such alterations shall remove any Hazardous Materials
present upon the Premises which are not in compliance with Environmental Laws or
which present a danger to persons working on or visiting the Premises.

(b) “Environmental Laws” means the Resource Conservation and Recovery Act of
1976, as amended, 42 U.S.C. §§6901, et seq. (RCRA), as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C.
§§9601 et seq. (CERCLA), as amended, the Toxic Substance Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, as amended, 7 U.S.C. §§136 et seq., and all applicable federal,
state and local environmental laws, ordinances, rules and regulations, as any of
the foregoing may have been or may be from time to time amended, supplemented or
supplanted, and any other federal, state or local laws, ordinances, rules and
regulations, now or hereafter existing relating to regulations or control of
Hazardous Material or materials. The term “Hazardous Materials” as used in this
Lease shall mean substances defined as “hazardous substances”, “hazardous
materials”, “hazardous wastes” or “toxic substances” in any applicable federal,
state or local statute, rule, regulation or determination, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§9601, et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. §§1801, et seq.; the Resource, Conservation and Recovery Act of 1976,
42 U.S.C. §§6901, et seq.; and, asbestos,

48

--------------------------------------------------------------------------------

pcb’s, radioactive substances, methane, volatile hydrocarbons, petroleum or
petroleum-derived substances or wastes, radon, industrial solvents or any other
material as may be specified in applicable law or regulations.

(c) Tenant agrees to protect, defend, indemnify and hold harmless Landlord, its
members, directors, officers, employees and agents, and any successors to
Landlord’s interest in the chain of title to the Premises, their direct or
indirect members, partners, directors, officers, employees, and agents
(collectively, the “Indemnified Partner”), from and against any and all Claims,
liability, including all foreseeable and all unforeseeable damages including
attorney’s and consultant’s fees, fines, penalties and civil or criminal
damages, directly or indirectly arising out of the use, generation, storage,
treatment, release, threatened release, discharge, spill, presence or disposal
of Hazardous Materials from, on, at, to or under the Premises prior to or during
the Term of this Lease, and including for all matters disclosed in the
Environmental Reports, and the cost of any required or necessary repair,
response action, remediation, investigation, cleanup or detoxification and the
preparation of any closure or other required plans in connection therewith,
whether such action is required or necessary prior to or following transfer of
title to the Premises. This agreement to indemnify and hold harmless shall be in
addition to any other obligations or liabilities Tenant may have to Landlord at
common law under all statutes and ordinances or otherwise, and shall survive the
expiration or termination of this Lease without limit of time. Tenant expressly
agrees that the representations, warranties and covenants made and the
indemnities stated in this Lease are not personal to Landlord, and the benefits
under this Lease may be assigned to subsequent parties in interest to the chain
of title to the Premises, which subsequent parties in interest may proceed
directly against Tenant to recover pursuant to this Lease. Tenant, at its
expense, may institute appropriate legal proceedings with respect to
environmental matters of the type specified in this paragraph 26(c) or any lien
for such environmental matters, not involving Landlord or its Mortgagee as a
defendant, conducted in good faith and with due diligence, provided that such
proceedings shall not in any way impair the interests of Landlord or Mortgagee
under this Lease or contravene the provisions of any Mortgage. Counsel to Tenant
in such proceedings shall be reasonably approved by Landlord.  Landlord shall
have the right to appoint co-counsel, which co-counsel will cooperate with
Tenant’s counsel in such proceedings. The fees and expenses of such co-counsel
shall be paid by Landlord, unless such co-counsel are appointed because the
interests of Landlord and Tenant in such proceedings, in such counsel’s opinion,
are or have become adverse, or Tenant or Tenant’s counsel is not conducting such
proceedings in good faith or with due diligence.

(d) Tenant, upon two (2) days prior notice shall permit such Persons as Landlord
or any assignee of Landlord may designate (“Site Reviewers”),to visit the
Premises from time to time and perform environmental site investigations and
assessments (“Site Assessments”) on the Premises for the purpose of determining
whether there exists on the Premises any environmental condition which may
result in any liability, cost or expense to Landlord or any other owner or
occupier of the Premises. Such Site Assessments may include both above and below
the ground testing for environmental damage or the presence of Hazardous
Material on the Premises and such other tests on the Premises as may be
necessary to conduct the Site Assessments in the reasonable opinion of the Site
Reviewers. Tenant shall supply to the Site Reviewers such historical and
operational information regarding the Premises as may be reasonably requested by
the Site Reviewers to facilitate the Site Assessments and shall make available
for meetings with the Site Reviewers appropriate personnel having knowledge of
such matters. The cost of

49

--------------------------------------------------------------------------------

performing and reporting all Site Assessments shall be paid by Landlord unless
an Event of Default has occurred and is continuing or unless the Site Reviewers
discover an environmental condition causing the Premises not to be in compliance
with applicable Environmental Laws, in either of which events such cost will be
paid by Tenant within ten (10) days after demand by Landlord with interest to
accrue at the Overdue Rate.

(e) Tenant shall notify Landlord in writing, promptly upon Tenant’s learning
thereof, of any:

(i) notice or claim to the effect that Tenant is or may be liable to any Person
as a result of the release or threatened release of any Hazardous Material into
the environment from the Premises;

(ii) notice or awareness that Tenant is or may be subject to investigation by
any governmental authority evaluating whether any remedial action is needed to
respond to the release or threatened release of any Hazardous Material into the
environment from the Premises;

(iii) notice or awareness that the Premises are or may be subject to an
environmental lien; and

(iv) notice of violation to Tenant or awareness by Tenant of a condition that
has resulted or might reasonably result in a notice of violation of any
applicable Environmental Law that could have an adverse effect upon the Premises
or Tenant.

27.  FINANCING

(a) Landlord may assign this Lease to any Person that acquires the fee interest
in the Premises or to any lender of Landlord, including any Mortgagee. Tenant
shall execute, acknowledge and deliver any documents described in Sections 17
and 20 of this Lease or that are reasonably requested by Landlord, any such
transferee, or Mortgagee relating to such assignment of the Lease by Landlord or
the Mortgage financing.

(b) If Landlord proposes to refinance any Mortgage, Tenant shall cooperate in
the process, and shall negotiate in good faith any request made by a prospective
Mortgagee for changes or modifications to this Lease, and shall not unreasonably
withhold its consent to any such proposed change or modification so long as the
same does not adversely affect any right of Tenant under this Lease or increase
Tenant’s obligations under this Lease.  Tenant agrees to execute, acknowledge
and deliver documents reasonably requested by the prospective Mortgagee (such as
a consent to the financing, a consent to assignment of lease, and a
subordination, non-disturbance and attornment agreement meeting the standards
set forth in paragraph 17) customary for tenants to sign in connection with
mortgage loans to their landlords, so long as such documents are in a reasonable
form consistent with the terms of this Lease.

(c) Tenant shall permit Landlord and any Mortgagee or prospective Mortgagee, at
their expense, to meet with management personnel of Tenant at Tenant’s offices
and to discuss the Tenant’s business and finances.   On request of Landlord,
Tenant agrees to provide any Mortgagee or prospective Mortgagee the information
to which Landlord is entitled hereunder.

50

--------------------------------------------------------------------------------

28.  LANDLORD’S SIGNAGE; LANDLORD’S RESERVATIONS

Landlord expressly reserves the right to construct, use and maintain (i)
monument, directional and other signage on the Premises or the Lot, at
Landlord’s expense (except that Tenant’s Lot Share of the costs and expenses of
reasonable and customary signage which is for the benefit of tenants of the
Building including Tenant, and not exclusively for the benefit of tenants of the
Building excluding Tenant, shall be reimbursable by Tenant as on Operating
Expense pursuant to paragraph 29), during the Term in respect of the Campus or
any portion thereof or any tenancy relating thereto; provided, however, that
such Landlord’s signage shall not materially obstruct the visibility of Tenant’s
existing signage on the Premises and (ii) additional parking spaces on the Lot
for the use or other tenants, occupants and invitees of the Campus. 

Without limitation of any rights reserved by Landlord under the Lease or by
operation of law, Landlord expressly reserves the non-exclusive right of
Landlord, Landlord’s affiliates, their tenants and their respective invitees to
use in common with Tenant the common curb-cuts, roadways, driveways, walkways,
building links, loading areas, parking areas, site improvements and utility and
drainage lines and facilities on or under the Premises necessary or desirable
for ingress and egress, or the provision of utility and drainage rights and
services, to, or the use of the shared facilities at, the Campus, and Landlord
reserves the right to change the location and configuration of same, provided
that such change does not materially interfere with Tenant’s access to or use of
the Building or the provision of utility services to the Building.

In addition, if so requested by Landlord, Tenant shall cooperate with Landlord
and Landlord’s affiliates in connection with Landlord’s efforts to establish and
record any easement, covenant, condition or restriction or utility, shared use
and/or joint maintenance agreement or similar agreement applicable to the
Premises, the Lot or the Campus, whether in connection with any subdivision or
separation of the Lot from the Lot on which Building C is located, a sale of a
building on the Campus or otherwise, and Tenant shall not unreasonably withhold
its consent thereto.

From and after the date hereof and so long as the Tenant leases all of the
rentable square footage within the Building pursuant to this Lease and all of
the rentable square footage within Building “A” located on the Lot pursuant to
the Related Lease for Building “A”, the Land hereunder and the “Land” as defined
in the Related Lease for Building “A” is intended to encompass all of the land
constituting the Lot, without any gaps, strips or gores.  In the event that the
Tenant no longer leases all of the rentable square footage within Building “A”
located on the Lot (whether pursuant to the termination or expiration of the
Related Lease for Building “A” or otherwise), if so requested by Landlord, the
Tenant agrees not to unreasonably withhold or delay its consent to a
modification of Exhibit A-1 attached hereto (the sketch plan description of the
Land) which modifies the land outside of the footprint of the Building that will
thereafter constitute the “Land” hereunder to the extent necessary or desirable
in the reasonable judgment of the Landlord to distinguish the portions of the
Lot that then include site improvements which relate exclusively or
predominantly to the Building and are therefore properly includable in the
definition of “Premises” from those portions of the Lot which include site
improvements that relate exclusively or predominantly to Building “A” or are
common to the Lot as a whole. 

51

--------------------------------------------------------------------------------

If Lockheed Martin Corporation or its successors and permitted assigns
(“Lockheed”) timely exercises its renewal option(s) under the Sublease Agreement
dated August 25, 2004, as amended by First Amendment to Sublease Agreement dated
as of the Commencement Date, between Tenant, as sublandlord, and Lockheed, as
subtenant, with respect to a portion of Building “C”, Tenant agrees to continue
to permit Lockheed to use, free of charge, in common with others entitled
thereto, any exterior athletic facilities (basketball, volleyball and putting
greens), if any, on the portions of the Campus which are leased by Tenant
pursuant to this Lease or any Related Lease.

29.  OPERATING EXPENSES

This paragraph 29 shall apply solely from and after the Premises Conversion
Date. 

(a) For the purposes of this paragraph 29, the following terms shall have the
respective meanings set forth below:

(i) "Operating Year" shall mean the calendar year within which the Premises
Conversion Date occurs and each subsequent calendar year, any part or all of
which falls within the Lease Term.

(ii) "Operating Expenses" shall mean and include, without limitation, all
reasonable and customary costs, expenses and disbursements, of every kind and
nature (and taxes thereon (excluding income and franchise taxes)) paid or
incurred by or on behalf of Landlord or its affiliates with respect to the
operation, administration, ownership, insuring, cleaning, equipping, protecting,
lighting, repainting, repair, safety, maintenance and/or management of the
Building, the Lot and/or the Campus.  Without limitation, Operating Expenses
shall include:

1. All expenses incurred by Landlord, Landlord's agents or Landlord’s affiliates
which shall be directly related to employment of personnel, including amounts
incurred for wages, salaries and other compensation for services, payroll,
social security, unemployment and similar taxes, workmen's compensation
insurance, disability benefits, pensions, hospitalization, retirement plans and
group insurance, uniforms and working clothes and the cleaning thereof, and
expenses imposed on Landlord, Landlord's agents or Landlord’s affiliates
pursuant to any collective bargaining agreement for the services of employees of
Landlord, Landlord's agents or Landlord’s affiliates in connection with the
operation, repair, maintenance, cleaning, management, security, safety and
protection of the Premises, the Lot and the Campus, and its mechanical systems
including, without limitation, day and night supervisors, property manager,
accountants, bookkeepers, janitors, carpenters, engineers, mechanics,
electricians and plumbers and personnel engaged in supervision of any of the
persons mentioned above; provided that, if any such employee is also employed on
other property of Landlord or Landlord’s affiliates such compensation shall be
suitably prorated among the Building and such other properties.

2. The cost of services, utilities, materials and supplies (including taxes
thereon) furnished or used in the operation, repair, maintenance, cleaning,
management,

52

--------------------------------------------------------------------------------

security, safety and protection of the Premises, the Lot and the Campus,
including without limitation fees, if any, imposed upon Landlord, or Landlord’s
affiliate or charged to the Premises, the Lot and/or the Campus, by the state or
municipality in which the Premises is located on account of the need for
increased or augmented public safety services.

3. The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Premises, the Lot and the
Campus, provided that, in the case of any such equipment used jointly on other
property of Landlord, or Landlord’s affiliate such costs shall be suitably
prorated among the Building and such other properties.

4. Where the Building is managed by Landlord or an affiliate of Landlord, a sum
equal to the amounts customarily charged by management firms in the Greater
Colorado Springs area for similar properties, whether or not actually paid, or
where managed by other than Landlord or an affiliate thereof, the amounts
accrued for management, together with, in either case, amounts accrued for legal
and other professional fees relating to the Premises, the Lot and the Campus,
but excluding such fees and commissions paid in connection with services
rendered for securing or renewing leases and for matters not related to the
normal administration and operation of the Building.

5. Premiums for insurance against damage or loss from such hazards as shall from
time to time be required by Landlord or its Mortgagee and/or insurance against
such other losses and liability as shall from time to time be carried by
Landlord or its affiliates with respect to the Campus or relevant portions
thereof, including, but not by way of limitation, full replacement cost
insurance, fire and extended all risk coverage, insurance covering loss of rent
attributable to any such hazards, workers compensation insurance, general
liability insurance, property damage, boiler and plate glass insurance.

6. If, during the Term, Landlord or Landlord’s affiliates shall make a capital
expenditure, the total cost of which is not properly includable in Operating
Expenses for the Operating Year in which it was made, there shall nevertheless
be included in such Operating Expenses for the Operating Year in which it was
made and in Operating Expenses for each succeeding Operating Year the annual
charge-off of such capital expenditure.  Annual charge-off shall be determined
by dividing the original capital expenditure plus an interest factor, reasonably
determined by Landlord, as being the interest rate then being charged for
long-term mortgages by institutional lenders on like properties within the
locality in which the Building is located, by the number of years of useful life
of the capital expenditure; and the useful life shall be determined reasonably
by Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of making such expenditure.

7. Costs for electricity, water and sewer use charges, and other utilities
supplied to the Building, the Lot and/or the Campus and not paid for directly
(i.e., other than by escalation payments or the equivalent) by tenants.

53

--------------------------------------------------------------------------------

8. Amounts paid to independent contractors for services, materials and supplies
furnished for the operation, repair, security, management, safety, maintenance,
cleaning and protection of the Building, the Lot and the Campus.

9. Costs of snow, ice, trash and rubbish removal and the cost of exterior
landscaping, lawn mowing, hedge trimming, fertilizing, replacing shrubs and
other vegetation, seeding, weeding, sodding, watering, and caring for the Lot
and Campus; and the cost of cleaning, repairing, maintaining, and replacing any
sidewalks, driveways, and curbs adjacent to the Lot and Campus.

10. Cost of maintaining and repairing exterior light fixtures. 

If during any portion of the Operating Year for which Operating Expenses are
being computed, Landlord is not furnishing any particular work or service (the
cost of which if performed by Landlord would constitute an Operating Expense) to
a tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses for any Operating Year
during all or any part of which such work or service is not so furnished by
Landlord shall be increased by an amount equal to the additional Operating
Expenses which reasonably would have been incurred during such period by
Landlord if it had at its own expense furnished such work or service to such
tenant.  In determining the amount of Operating Expenses for any Operating Year,
if less than ninety-five percent (95%) of the Building rentable area shall have
been occupied by tenant(s) at any time during such Operating Year, Operating
Expenses shall be determined for such Operating Year to be an amount equal to
the Operating Expenses which would normally be expected to have been incurred
had such occupancy been ninety-five percent (95%) throughout such Operating
Year.

(iii) "Lot Operating Expenses" for any Operating Year shall mean all Operating
Expenses incurred in respect of the Building or the Lot, exclusive of Campus
Operating Expenses, for such Operating Year.

(iv) "Campus Operating Expenses" for any Operating Year shall mean all Operating
Expenses, exclusive of Lot Operating Expenses, incurred in respect of the Campus
as a whole or the common facilities located on the Campus which service or
benefit all buildings (including the Building) or lots (including the Lot) from
time to time located on the Campus including, without limiting the generality of
the foregoing, property management fees and expenses, curb-cuts, common and
circulation roadways, common driveways, walkways, sidewalks, non-exclusive
parking areas, loading areas, trash enclosures, recreation areas, landscaped
areas, Campus signage, utility areas, facilities, lines and equipment, drainage
areas and related fixtures and equipment, and any other similar improvements
constructed on the Campus, whether above or below ground, which Landlord (or its
affiliates) operates, repairs or maintains or contributes to the cost of the
operation, repair or maintenance thereof and any charges, fees or costs levied,
imposed or assessed by any owners association, architectural committee,
declarant, governmental or quasi-governmental authority or other property owner
or the like against the Campus or any portion thereof, whether pursuant to the
Permitted Encumbrances or otherwise.

54

--------------------------------------------------------------------------------

(b) Tenant shall pay to Landlord, as Additional Rent for each Operating Year, an
amount equal to the sum of (i) Tenant’s Campus Share of Campus Operating
Expenses for such Operating Year and (ii) Tenant’s Lot Share of Lot Operating
Expenses for such Operating Year, such amount to be apportioned for any portion
of an Operating Year in which the Premises Conversion Date falls or the term of
this Lease ends.

(c) Estimated payments paid by Tenant on account of (i) Tenant’s Campus Share of
Campus Operating Expenses and (ii) Tenant’s Lot Share of Lot Operating Expenses
shall be made on the first day of each and every calendar month during the Lease
Term, in the fashion herein provided for the payment of Fixed Rent.  The monthly
amount so to be paid to Landlord shall be sufficient to provide Landlord by the
end of each Operating Year a sum equal to Tenant's required payments, as
estimated by Landlord from time to time during each Operating Year, on account
of (i) Tenant’s Campus Share of Campus Operating Expenses and (ii) Tenant’s Lot
Share of Lot Operating Expenses for such Operating Year.  After the end of each
Operating Year, Landlord shall submit to Tenant a reasonably detailed accounting
(an “Operating Statement”) of Lot Operating Expenses and Campus Operating
Expenses for such Operating Year.  If estimated payments theretofore made for
such Operating Year by Tenant exceed Tenant's required payment on account
thereof for such Operating Year, according to such statement, Landlord shall
credit the amount of overpayment against subsequent obligations of Tenant with
respect to Operating Expenses (or refund such overpayment if the Term has ended
and Tenant has no further obligation to Landlord); but, if the required payments
on account thereof for such Operating Year are greater than the estimated
payments (if any) theretofore made on account thereof for such Operating Year,
Tenant shall make payment to Landlord within fifteen (15) days after being so
advised by Landlord.  Landlord shall have the same rights and remedies for the
nonpayment by Tenant of any payments due on account of Operating Expenses as
Landlord has hereunder for the failure of Tenant to pay Fixed Rent.  In the
event of any dispute regarding Operating Expenses, Tenant shall pay the amount
therefor as estimated by Landlord as aforesaid pending resolution of the
dispute.

(d) Notwithstanding the foregoing, Landlord’s failure to render, or delay in
rendering, an Operating Statement for any Operating Year shall not prejudice
Landlord’s right to thereafter render an Operating Statement for such Operating
Year or any other Operating Year, nor shall the rendering of an Operating
Statement for any Operating Year prejudice Landlord’s right to hereafter render
a revised or corrected Operating Statement for such Operating Year, nor shall
the rendering of a revised or corrected Operating Statement for any Operating
Year prejudice Landlord’s right to thereafter render a further revised or
corrected Operating Statement for such Operating Year. 

30.  MISCELLANEOUS PROVISIONS

(a) This Lease and all of the covenants and provisions hereof shall inure to the
benefit of, and be binding upon, the parties hereto and the heirs, personal
representatives, successors and permitted assigns of the parties.

(b) The titles and headings appearing in this Lease are for reference only and
shall not be considered a part of this Lease or in any way to modify, amend or
affect the provisions thereof.

55

--------------------------------------------------------------------------------

(c) This Lease contains the complete agreement of the parties with reference to
the leasing of the Premises, and may not be amended except by an instrument in
writing signed by Landlord and Tenant.

(d) Any provision or provisions of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof, and the remaining provisions hereof shall nevertheless remain in full
force and effect.

(e) This Lease may be executed in one or more counterparts, and may be signed by
each party on a separate counterpart, each of which, taken together, shall be an
original, and all of which shall constitute one and same instrument.

(f) The term “Landlord” as used in this Lease shall mean only the owner or
owners at the time in question of the Premises and in the event of any transfer
of such title or interest, Landlord named in this Lease (and in case of any
subsequent transfers, then the grantor) shall be relieved from and after the
date of such transfer of all liability as respects Landlord’s obligations
thereafter to be performed hereunder, provided that any funds in the hands of
Landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be delivered to the grantee. The obligations contained in
this Lease to be performed by Landlord shall, subject as aforesaid, be binding
on Landlord’s successors and assigns, only during their respective periods of
ownership.

(g) This Lease shall be governed by and construed and enforced in accordance
with and subject to the laws of the state where the Premises are located.

(h) Any claim based on or in respect of any liability of Landlord under this
Lease shall be enforced only against the Premises and, subject to the rights of
any Mortgagee, any insurance proceeds received by Landlord for satisfaction of
any claim or recovery of any judgment from Landlord and not against any other
assets, properties or funds of (1) Landlord or any director, officer, member,
manager, shareholder, general partner, limited partner, or direct or indirect
member, manager, partner, employee or agent of Landlord or any of its members
(or any legal representative, heir, estate, successor or assign of any thereof),
(2) any predecessor or successor partnership, corporation or limited liability
company (or other entity) of Landlord or any of its members, either directly or
through Landlord or its predecessor or successor partnership, corporation of
limited liability company (or other Person) of Landlord or its general partners,
and (3) any other Person.

(i) Without the written approval of Landlord and Tenant, no Person other than
Landlord (including its direct and indirect members), Mortgagee, Tenant and
their respective successors and assigns shall have any rights under this Lease.

(j) There shall be no merger of the leasehold estate created hereby by reason of
the fact that the same Person may own directly or indirectly, (1) the leasehold
estate created hereby or any interest in this Lease or such leasehold estate and
(2) the fee estate in the Premises. Notwithstanding any such combined ownership,
this Lease shall continue in full force and effect until terminated by an
instrument executed by both Landlord and Tenant.

56

--------------------------------------------------------------------------------

(k) Landlord and Tenant each represent that they have dealt with no broker,
finder or other Person who could legally charge a commission in connection with
Landlord’s acquisition of the Land or with the Lease; provided, however,
Landlord and Tenant acknowledge and agree that Landlord was introduced to the
transaction by Newmark Capital Group which will be compensated by Tenant out of
the sales proceeds funded by Landlord at closing of the sale of the Premises
from Tenant to Landlord on the date hereof.

(l) The parties hereto specifically acknowledge and agree that, notwithstanding
any other provision contained in this Lease, it is the intent of the parties
that their relationship hereunder is and shall at all times be that of landlord
and tenant, and not that of partners, joint venturers, lender and borrower, or
any other relationship other than that of a landlord and tenant.

(m) Notwithstanding anything to the contrary contained herein, Landlord shall
have no liability to Tenant if, and for so long as, Landlord is unable to
fulfill, or is delayed in fulfilling any of its obligations under this Lease by
reason of one or more Events of Force Majeure.  For purposes hereof, “Event of
Force Majeure” shall mean (i) any strike, lock-out or other labor trouble,
governmental preemption of priorities, or other controls in connection with a
national or other public emergency, or any shortage of materials, supplies or
labor, or (ii) any failure or defect in the supply, quantity or character of
electricity, water, oil, gas, steam or other utility furnished to the Campus (or
any part thereof) by reason of any Legal Requirement or any requirement, act or
omission of the public utility or other person(s) serving the Campus (or any
part thereof) with electricity, water, oil, gas, steam or other utility, or
(iii) any accident, fire or other casualty, or other act of God, or (iv) any
other event, whether similar or dissimilar, that is beyond the reasonable
control of Landlord. 

(n) Neither Landlord or any Mortgagee, nor any partner, member, manager,
director, officer, shareholder, principal, agent, servant or employee of
Landlord or any Mortgagee (in any case whether disclosed or undisclosed), shall
be liable to Tenant for any loss, injury or damage to Tenant or to any other
person, or to its or their property, irrespective of the cause of such injury,
damage or loss, nor shall the aforesaid parties be liable for any damage to
property of Tenant or of other entrusted to employees of Landlord nor for loss
of or damage to any such property by theft or otherwise except to the extent
caused by or resulting from the negligence of Landlord, its agents, servants or
employees in the operation or maintenance of the Premises, the Building or the
Campus.  Further, neither Landlord or any Mortgagee, nor any partner, member,
manager, director, officer, agent, servant or employee of Landlord or any
Mortgagee, shall be liable (a) for any such damage caused by other tenants or
persons in, upon or about the Building or the Campus, or caused by operations in
construction of any public or quasi-public work; or (b) even if negligent, for
consequential damages arising out of any loss of use of the Premises or any
Tenant’s Trade Fixtures therein by Tenant or any person claiming through or
under Tenant. 

(o) None of Landlord’s agents, members, managers, partners, trustees,
stockholders, officers, members of a governing board, directors, employees, or
beneficiaries of Landlord shall be personally liable under this Lease nor shall
any of their assets be subject to levy, execution, or other enforcement
procedure for the satisfaction of the Tenant’s remedies arising under this Lease
or in connection with Tenant’s use or occupancy of the Premises.  Tenant shall
look solely to Landlord’s interest in the Premises for satisfaction of any
liability of Landlord under this

57

--------------------------------------------------------------------------------

Lease.  In no event shall Landlord ever be liable to Tenant for any indirect,
special, or consequential damages suffered by Tenant from whatever cause.

(p) Time is of the essence in the payment and performance of the obligations of
Tenant under this Lease.

58

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands under seal on the
day and year first above written.

  

              

LANDLORD:

WITNESS:

 

 

 

/s/ KELLI N. LEE         

CS/FEDERAL DRIVE AB LLC

 

By:

CWNLT Federal Drive LLC, a
Delaware limited liability company,
its Manager

 

 

Name:  Kelli N. Lee

    

By:

Cushman & Wakefield Net Lease
Operating Partnership, L.P.,
a Delaware limited partnership,
its Sole Member and Manager

 

 

 

 

 

    

    

By:

Cushman & Wakefield Net Lease
Trust, Inc., a Maryland
corporation, its General Partner

 

 

 

 

 

 

 

    

    

    

By:

/s/ DAVID H. WENK              

 

Name:

David H. Wenk

 

Title:

Vice President

 

 

 

TENANT:

WITNESS:

 

 

 

/s/ KENNETH HOWELL         

QUANTUM CORPORATION

 

 

Name:  Kenneth Howell

By:  

/s/ EDWARD J. HAYES, JR.         

 

Name: 

Edward J. Hayes, Jr.

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------

STATE OF NEW YORK                    )

                                                            ) ss.

COUNTY OF NEW YORK               )

            The foregoing instrument was acknowledged before me this ___ day of
February, 2006 by David H. Wenk, the Vice President of Cushman & Wakefield Net
Lease Trust, Inc., which is the general partner of Cushman & Wakefield Net Lease
Operating Partnership, L.P., which is the sole member and manager of CWNLT
Federal Drive LLC, which is the manager of CS/Federal Drive AB LLC, on behalf of
such limited liability company. 

           

            Witness my hand and official seal.

            My commission expires:   April 2, 2006

(SEAL)            /s/ EMMA L. THOMPSON         

                            Notary public

--------------------------------------------------------------------------------




TABLE OF CONTENTS

1.

DEFINITIONS

                               

1

2.

DEMISE OF PREMISES; QUIET ENJOYMENT

7

3.

USE; RULES AND REGULATOPMS

9

4.

TERM

10

5.

RENTAL

11

6.

TAXES

12

7.

NET LEASE; NON-TERMINABILITY  

15

8.

SERVICES

16

9.

REPAIRS AND MAINTENANCE; REPLACEMENT                    

18

10.

DESTRUCTION OF OR DAMAGE TO PREMISES

20

11.

INSURANCE, HOLD HARMLESS AND INDEMNIFICATION                    

23

12.

COMPLIANCE WITH LAWS; COVENANTS; LANDLORD’S
SELF-HELP                                

27

13.

PARTIAL TAKING

28

14.

SUBSTANTIAL TAKING

29

15.

DEFAULT; EVENTS OF DEFAULT  

30

16.

REMEDIES

32

17.

SUBORDINATION                    

34

18.

LANDLORD’S RIGHT OF ENTRY

35

19.

NOTICES                    

35

20.

ESTOPPEL CERTIFICATE; FINANCIAL DATA

37

21.

MECHANICS’ LIENS

38

22.

END OF TERM

39

23.

ALTERATIONS

40

24.

MEMORANDUM OF LEASE

43

25.

SUBLETTING/ASSIGNMENT  

43

26.

HAZARDOUS MATERIAL

48

27.

FINANCING                    

50

28.

LANDLORD’S SIGNAGE; LANDLORD’S RESERVATIONS

51

29.

OPERATING EXPENSES

52

30.   

MISCELLANEOUS PROVISIONS

55

--------------------------------------------------------------------------------